Exhibit 10.4

SPANISH SALE AGREEMENT

In Madrid, on 8th September 2009.

Before me, Mr./Ms. Andres de la Fuente O’Connor, Public Notary of the
Association of Notaries of Madrid, resident in Madrid,

APPEARS:

Mr. Ignacio Barrera], of legal age, of Spanish nationality, married, with
professional address at Barcelona (España), calle Folgarolas nº 8-10, holder of
National Identity Card 39308437-B in force; and

MR. Francisco G. Prol, of legal age, of Spanish nationality, single, with
professional address in Madrid, at Calle Ebro, nº 3, holder of National Identity
Card/Passport number 01487632-S, in force.

ACTING:

Mr. Ignacio Barrera, for and on behalf of:

- A company of Spanish nationality named JohnsonDiversey España S.L, with
registered address at Madrid, Calle Orense, nº 4 (hereinafter, the “Spanish
Originator”). The Said company is registered in the Companies Registry of
Madrid, in Volume 6658, Sheet 90, Page number M-108378.This company’s Tax
Identification Number is B28247849.

- A limited liability company organized under the laws of Ireland, with its
principal office in Dublin (Ireland) at 7 exchange place, 1st  floor, IFSC,
Dublin 1.(hereinafter, “JDER Limited”), pursuant to a power of attorney duly
notarised and apostilled, granted before the Notary Public of Dublin, Mr. David
Walley, dated 29 July 2009.

MR. Francisco G. Prol, for and on behalf of NORDDEUTSCHE LANDESBANK
GIROZENTRALE, a limited liability company organized under the laws of the State
of New York, with its New York office in New York, at 1114 Avenue of the
Americas, Floor 37 (hereinafter, the “Agent”), pursuant to a power of attorney
duly notarised and apostilled, granted before the Notary Public of New York
(United Sates), Ms. Bianca Kunth, , dated 26 August 2009.

The Spanish Originator, JDER Limited and NORDDEUTSCHE LANDESBANK GIROZENTRALE
shall hereinafter be referred to jointly as the “Parties”.

These persons have, in my judgment, the necessary legal capacity for this act
and to this end.



--------------------------------------------------------------------------------

WHEREAS

 

I.- The Spanish Originator has originated and is the owner of certain
Receivables and, within the frame of a credit securitization transaction
(“Securitization Operation”), desires to offer to sell, transfer and assign to
JDER Limited all of the Spanish Originator’s right, title and ownership in and
to a pool of Receivables originated by it pursuant to its commercial activities,
and to the extent that such Receivables are “Eligible Receivables,” as set forth
herein, JDER Limited is willing to purchase such Eligible Receivables.

 

II.- The Parties have agreed to set forth, among other things, in this Spanish
Sale Agreement (the “Spanish Sale Agreement”), the terms and conditions under
which the Spanish Originator shall sell, transfer and assign its right, title
and ownership in, to and under such Eligible Receivables to JDER Limited, which,
notwithstanding the necessity to formalise any subsequent Assignment Deeds (as
defined herein), is meant to be the master sale and transfer agreement between
the Spanish Originator, as seller and JDER Limited, as purchaser.

 

III.- Within the frame of the said Securitization Operation, upon previous
acquisition from the Spanish Originator and pursuant to an agreement named
“Receivables Purchase Agreement” (hereinafter, the “Receivables Purchase
Agreement”), JDER Limited will then transfer to Hannover Funding Company LLC
(the “Purchaser”), the Eligible Receivables purchased and acquired from the
Spanish Originator under this Spanish Sale Agreement. The Spanish Originator, as
Originator of the credits sold, and NordDeutsche Landesbank Girozentrale, as
Agent, amongst others, appeared before the Notary Public of Madrid, Mr. Andrés
de la Fuente O’Connor and such Receivables Purchase Agreement has been
simultaneously, in the same act, formalised in a public deed granted before such
notary, in the date hereof.

The Parties to this Spanish Sale Agreement declare they know and agree to the
terms of the Receivables Purchase Agreement as they are a party to it.

 

IV-

A “Servicing Agreement” has also been executed by JDER Limited and the Spanish
Originator (acting as a Servicer) whereby JDER Limited appoints the Spanish
Originator and other Originators as Servicers, that is, to allow them to collect
and manage collections of said Receivables under the Receivables Purchase
Agreement. Such agreement has been also



--------------------------------------------------------------------------------

 

formalized in a public deed granted in the date hereof, simultaneously, in the
same act, before the Notary Public of Madrid, Mr. Andrés de la Fuente O’Connor.

The parties to this Spanish Sale Agreement declare they know and agree with the
contents of the Servicing Agreement as they are a party to it.

 

V- The Spanish Originator and JDER Limited intend that the execution by the
Spanish Originator, as seller and by JDER Limited as purchaser of this Spanish
Sale Agreement and each Assignment Deed (as defined herein) shall constitute a
true sale from the Spanish Originator to JDER Limited of the Eligible
Receivables listed on the list of Purchased Receivables attached to each
Assignment Deed, providing JDER Limited with the full ownership of each such
Eligible Receivables. The Spanish Originator and JDER Limited do not intend any
of the transactions contemplated by this Spanish Sale Agreement to be
characterised for any purpose as loans from JDER Limited to the Spanish
Originator.

 

VI.- This being set forth, and in order to set out the terms on which the
Spanish Originator may sell and JDER Limited may purchase, the Eligible
Receivables, the Parties, have agreed to execute this SALE AND TRANSFER DEED
(hereinafter called the “Spanish Sale Agreement”), which, notwithstanding the
necessity to formalise any subsequent Assignment Deeds (as defined in Clause 1.5
below), is meant to be the master sale and transfer agreement between the
Spanish Originator, as seller and JDER Limited, as purchaser, according to the
following,



--------------------------------------------------------------------------------

CLAUSES

FIRST.- SALE AND TRANSFER OF RECEIVABLES.

 

1.1 Capitalized terms not defined herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.

 

1.2 On the terms and subject to the conditions set forth herein, in particular
the payment of the Purchase Price payable pursuant to Clause 2, on the relevant
Payment Date (as defined in Clause 2.1 below), the Spanish Originator hereby
sells and transfers to JDER Limited, without recourse, and JDER Limited
purchases from the Spanish Originator, and accepts the transfer of, on any
Payment Date occurring prior to the Facility Termination Date (as defined in the
Receivables Purchase Agreement), all of the Spanish Originator’s present and
future credit rights deriving from (hereinafter the “Credit Rights”):

(i) each Eligible Receivable of the Spanish Originator that existed and was
owing to the Spanish Originator at the closing of the Spanish Originator’s
business on the date of the initial Payment under the Receivables Purchase
Agreement;

(ii) each Eligible Receivable thereafter generated by the Spanish Originator
from and including the date of the initial Payment under the Receivables
Purchase Agreement until the Facility Termination Date; and

(iii) all Collections and proceeds with respect to any of the foregoing and all
amounts on deposit in the Spanish Originator Collection Accounts (detailed in
Annex IV) representing proceeds of such Eligible Receivables, and all
certificates and instruments, if any, from time to time, evidencing such amounts
on deposit in the Spanish Originator Collection Accounts.

The items described in clause (iii) may be referred to collectively as the
“Related Rights”, and the Related Rights together with the items described in
clauses (i) and (ii) may be referred to collectively as the “Receivables
Property.” For the purposes hereof, “Offered Receivables” means, on any date,
all Eligible Receivables which have come into existence on or before the
relevant date and which have not previously been sold to JDER Limited in
accordance with this Spanish Sale Agreement.



--------------------------------------------------------------------------------

For the avoidance of doubt, Excluded Receivables shall not be offered for sale
to JDER Limited, nor shall Excluded Receivables be capable of being purchased by
JDER Limited hereunder.

 

1.3 The Spanish Originator (or its duly authorised designee) will, by no later
than 5:00 p.m. (Madrid time) on each Business Day prior to the Facility
Termination date on which Eligible Receivables are available for sale to JDER
Limited (each such day, an “Offer Date”) pursuant to a daily report, or by such
later time as may be agreed between the Spanish Originator, JDER Limited and the
Agent, deliver to JDER Limited and the Agent (by facsimile or electronic mail,
with a copy to each of the Agent and the Servicer) a list of Eligible
Receivables to be sold signed (in photostatic form) by the Spanish Originator
(or its duly authorised designee) which shall list Eligible Receivables existing
at close of business on the prior Business Day and fulfilling all other
requirements detailed in Annex III (each such list, a “Global Letter of Offer”).
Delivery of a Global Letter of Offer by the Spanish Originator in the manner
described in this Clause 1.3 shall constitute due execution of such Global
Letter of Offer for the purposes of this Spanish Sale Agreement.

The delivery of a Global Letter of Offer will constitute an irrevocable offer to
sell, transfer and assign (and by way of assignment), without recourse (except
to the extent expressly provided herein) to JDER Limited for the Purchase Price
set forth pursuant to Clause 2 on the terms and subject to the conditions set
forth in this Spanish Sale Agreement, all of the Spanish Originator’s right,
title and ownership in, to and under the Eligible Receivables included in such
Global Letter of Offer.

Prior to the existence of a Termination Event, the Agent will have the option in
two occasions, to require from JDER Limited the delivery of the original, signed
hard copies of each Global Letter of Offer signed since the last Assignment Deed
granted before a Spanish notary. Such delivery by JDER Limited to the Agent
shall occur within two Calendar Days upon requirement from the Agent.

 

1.4 To this effect, the Spanish Originator hereby unconditionally appoints each
of the Offer Signatories with effect on and from the Closing Date as its lawful
attorney with full power and authority in its name and for and on its behalf to,
jointly and severally, execute the Global Letter of Offer and do such lawful
acts and things (including, without limitation, execute any document) as the
Spanish Originator shall from time to time think necessary, appropriate or
desirable in all respects to effect the sale of Eligible Receivables under the
terms of this Spanish Sale Agreement.



--------------------------------------------------------------------------------

The Spanish Originator intends that the Global Letter of Offer and any other
documents to be executed by the Offer Signatories under the authority granted in
this clause 1.4 shall bind the Spanish Originator and have the same effect as if
they had been validly executed by the Spanish Originator in accordance with the
rules relating to the valid execution which apply to the Spanish Originator
under the laws of Spain.

The power of attorney granted in this clause 1.4 shall endure for the term of
this Spanish Sale Agreement.

For the avoidance of doubt, the power of attorney granted in this clause 1.4 is
given in addition to (and not in substitution for) any prior or future authority
granted by the Spanish Originator to any of its directors or officers to execute
the Global Letter of Offer or to undertake any of the other actions contemplated
by this clause 1.4.

For the purpose of this Clause 1.4:

a) “Global Letter of Offer” means the letter of offer in the form annexed at
Annex VI.

b) “Offer Signatories” means any of the following individuals or any other
signatory consented to by the Agent from time to time, consent not to be
unreasonably withheld:

- Mark Layton, of full age, of British nationality, with business address in The
Netherlands, at Maarssenbroeksedijk 2, 3542 DN Utrecht.

- Paul Feider of full age, of USA nationality, with business address in The USA
at 8310 16th Street, Sturtevant, WI 53177.

- Jennifer Tomaloff of full age, of USA nationality, with business address in
The USA at 8310 16th Street, Sturtevant, WI 53177.

- Kathleen Powers of full age, of USA nationality, with business address in The
USA at 8310 16th Street, Sturtevant, WI 53177.

- David Schultz of full age, of USA nationality, with business address in The
USA at 8310 16th Street, Sturtevant, WI 53177.

 

1.5 The delivery of each Global Letter of Offer to JDER Limited and the
subsequent payment, in the terms set forth under Clause 2.1. below, of the
Purchase Price agreed will complete the sale and transfer to JDER Limited of the
Credit Rights deriving from the relevant receivables included in such Global
Letter of Offer (once sold, the “Purchased Receivables”), which will be
considered as thereby sold and transferred by the Spanish Originator to JDER
Limited.



--------------------------------------------------------------------------------

1.6 Without prejudice to the effectiveness of the sale and transfer of the
Credit Rights deriving from the Purchased Receivables between the Spanish
Originator, and JDER Limited, and for the purposes of Article 1,526 of the
Spanish Civil Code, the Spanish Originator and JDER Limited hereby agree to
execute periodical Assignment Deeds (each an “Assignment Deed”) substantially in
the form attached to this Spanish Sale Agreement as Annex I (English version-
Spanish version), being considered this Spanish Sale Agreement as the first
Assignment Deed for the referred purposes in respect to the Receivables included
in Annex VII (which includes an identification of the Receivables transferred to
JDER Limited on this date and the Purchased Price paid on the date hereof).

To this effect, the Spanish Originator hereby declares that on the date hereof
it has transferred right, title and ownership of the Purchased Receivables to
JDER Limited, who has acquired them, in accordance with the provisions of
Articles 347 and 348 of the Spanish Commercial Code and corresponding under the
Spanish Civil Code, being, therefore, the Spanish Originator responsible for the
existence and legitimacy of the credit, but not for the Obligor’s solvency,
under the terms and conditions of the Spanish Sale Agreement, and regarding the
Purchased Receivables represented by draft instruments (título-valor o documento
cambiario) or in any document or instrument that has the purpose of transferring
funds (instrumentos con función de giro), in accordance with the provisions of
Article 24 of the Spanish Ley Cambiaria y del Cheque.

The Spanish Originator expressly acknowledges that all the rights, title,
ownership and other rights of the Spanish Originator relating to the Purchased
Receivables specified above, have been transferred to JDER Limited and acquired
by it on the date hereof. JDER Limited thus, has acquired full legal, right,
title and ownership in all rights, title, ownership (“propiedad plena”) and
other rights of the Spanish Originator relating to the Purchased Receivables
specified above.

 

1.7

The Assignment Deeds foreseen in Clause 1.6 above shall be granted, only in its
Spanish version, before a Spanish Notary Public (Notario) designated by JDER
Limited and the Spanish Originator on or about the 10th and 25th Calendar Day of
January, February, March, April, June, October and November and on or about the
25th Calendar Day of July, August, September and December. The execution of each
Assignment Deed will be notified to the Agent by JDER Limited in the way
foreseen in Receivables Purchase Agreement.



--------------------------------------------------------------------------------

Each Assignment Deed shall attach a Receivables list including a full list of
all Purchased Receivables which Credit Rights have been acquired by JDER Limited
from the last Assignment Deed granted up to the Payment Date on which the
Assignment Deed is granted. The above-mentioned Receivables list will include,
separately, those Receivables evidenced by cheques, Notes, Bill of Exchange or
any other similar document (hereinafter, “Spanish Draft Instruments”).

For the avoidance of doubt, it is hereby agreed that in the case Purchased
Receivables are evidenced by Spanish Draft Instruments, the Spanish Originator
will immediately (or, within a maximum three days delay) deliver to JDER Limited
the direct possession of such Spanish Draft Instruments, duly endorsed according
to Spanish law in favour of JDER Limited or any other Person indicated by it
immediately upon receiving such request from JDER Limited.

 

1.8 All costs and expenses arising out of the preparation, drawing up, execution
and notarisation of any present or future Assignment Deed or, including, without
limitation the fees of any Spanish Notary Public (Notario), including possible
notifications to be made by the latter, shall be borne by the Spanish
Originator.

The Receivables lists to be attached to each Assignment Deed will include, at
least, the following information regarding each Purchased Receivable transferred
by the Spanish Originator:

 

  (i) Subject to Clause 5.2 below, the name of the obligor under the Purchased
Receivable (“hereinafter, the “Obligor”);

 

  (ii) the address of the Obligor;

 

  (iii) the Outstanding Balance of the Purchased Receivables (including VAT);

 

  (iv) the original due date of the Purchased Receivables;

 

  (v) the invoice number;

 

  (vi) the issue date of the invoice; and

 

  (vii) the number of the Obligor’s account in the books of the Spanish
Originator.



--------------------------------------------------------------------------------

SECOND.- PAYMENT OF PURCHASE PRICE

 

2.1. On each Business Day on which the Credit Rights deriving from the Purchased
Receivables are sold and transferred to JDER Limited under Clause 1 above (the
“Payment Date”), JDER Limited shall pay to the Spanish Originator the Purchase
Price for the Purchased Receivables of the Spanish Originator existing on such
Payment Date and generated by the Spanish Originator since the immediately
preceding Payment Date. Such Purchase Price may be satisfied either fully in
available cash funds or partially in cash (in an amount at least equivalent to
75% of the face value of such Eligible Receivables determined in accordance with
GAAP (Plan General Contable)) with the balance being left outstanding and
represented by a promissory note in the form of Annex V hereto, in favour of the
Spanish Originator with an initial principal balance equal to the remaining
Purchase Price (such promissory note, as it may be amended, supplemented,
amended and restated or otherwise modified from time to time, together with all
promissory notes issued from time to time in substitution therefore or renewal
thereof in accordance with the Transaction Documents, being herein called the
“Spanish Company Note”).

For the avoidance of doubt the Spanish Company Note will, for the purposes of
this Clause 2.1, be deemed to be cash to the extend that JDER Limited repays
amounts outstanding under the Spanish Company Note from Available Collections
(to the extend it is permitted to do so) pursuant to the terms of the
Receivables Purchase Agreement.

For the avoidance of doubt, the Parties agree that any default of payment under
the Spanish Company Note will not be considered as an event of default under
this Spanish Sale Agreement but on the contrary any consequence will be
regulated within the Spanish Company Note.

The Spanish Originator is hereby authorized by JDER Limited to make on the
Spanish Company Note, on each Payment Date, an appropriate notation evidencing
the date and amount of each advance thereunder, as well as the date of each
payment with respect thereto, provided that the failure to make any such
notation shall not affect any obligation of JDER Limited. On each Payment Date
subsequent to the date hereof, on the terms and subject to the conditions set
forth in this Spanish Sale Agreement, JDER Limited shall pay to the Spanish
Originator the Purchase Price for the Purchased Receivables of the Spanish
Originator existing on such Payment Date and generated by the Spanish Originator
since the immediately preceding Payment Date:

1.- first, in immediately available funds to the extent JDER Limited has such
funds available therefore and such payment is not prohibited under the
Receivables Purchase Agreement; and



--------------------------------------------------------------------------------

2.- second, to the extent any portion of the Purchase Price remains unpaid, the
principal amount outstanding under the Spanish Company Note shall be
automatically increased by an amount equal to such remaining Purchase Price.

The Parties agree that the Purchase Price to be paid by JDER Limited to the
Spanish Originator shall be determined in accordance with the following formula:

PP      =         OB x (1-DF),

 

(a) where:

 

PP    =      Purchase Price for each Purchased Receivable as calculated on the
relevant Payment Date. OB    =      The Outstanding Balance of such Purchased
Receivable on the relevant Payment Date (Outstanding Balance is defined, as (i)
the outstanding balance of such Purchased Receivable reduced by the amount of
any and all available, unused discounts or credits relating to such Purchased
Receivable, provided that the result is greater than zero, or (ii) zero DF    =
     A percentage (the “Discount Factor”) calculated to provide JDER Limited
with a reasonable return on its investment in the Eligible Receivables sold
hereunder after taking account of (i) the time value of money based upon the
anticipated dates of collection of such Eligible Receivables and the cost to
JDER Limited of financing its investment in such Eligible Receivables during
such period and (ii) the risk of nonpayment by the Obligors. The Spanish
Originator and JDER Limited may agree from time to time to change the Discount
Factor based on changes in one or more of the items affecting the calculation
thereof, provided that any change to the Discount Factor shall take effect as of
the commencement of a Calculation Period, shall apply only prospectively and
shall not affect the Purchase Price payment in respect of any sale of Eligible
Receivables by the Spanish Originator to JDER Limited which occurred during any
Calculation Period ending prior to the Calculation Period during which the
Spanish Originator and JDER Limited agree to make such a change.



--------------------------------------------------------------------------------

The Spanish Originator and JDER Limited hereby agree that the Purchase Price
payable by JDER Limited pursuant to, and in accordance with, this Clause 2 shall
be inclusive of all value added taxes (IVA) and comparable or similar Taxes and
that (A) JDER Limited shall have no responsibility to pay any additional amount
in respect of any such Taxes, and (B) in the event that any such Taxes are
payable with respect to the payment or receipt of any such Purchase Price, the
Spanish Originator shall promptly pay such Taxes in full or, to the extent such
Taxes have already been paid by any other Person legally obligated to pay such
Taxes, the Spanish Originator shall promptly reimburse such Person in full,
whether out of such Purchase Price received by it or otherwise.

All amounts expressed to be payable under the Spanish Sale Agreement by the
Spanish Originator to JDER Limited which (in whole or in part) constitute the
consideration for a supply for VAT purposes shall be deemed to be exclusive of
any VAT which is chargeable on such supply, and accordingly, if VAT is
chargeable on any supply made by JDER Limited to the Spanish Originator under
this Spanish Sale Agreement, the Spanish Originator shall pay to JDER Limited
(in addition to such amounts) an amount equal to the amount of the VAT against
an appropriate VAT invoice provided by JDER Limited to the Spanish Originator.

 

2.3. The Spanish Originator undertakes to endorse to JDER Limited in blank each
bill of exchange, promissory note and similar Spanish Draft Instrument
(título-valor o documento cambiario) or instrument that has the purpose of
transferring funds (instrumento con función de giro) it receives in relation to
any Related Security and to deliver each Spanish Draft Instrument to JDER
Limited in accordance with this Spanish Sale Agreement (specially under
paragraph 3 of Clause 1.7 above).

 

2.4

If, on the day of purchase of any Purchased Receivable from the Spanish
Originator, any of the representations or warranties set forth in Clause 4 are
not true with respect to such Purchased Receivable or as a result of any action
or inaction of the Spanish Originator, on any subsequent day, any of such
representations or warranties is no longer true with respect to such Purchased
Receivable, then the Spanish Originator shall, as soon as reasonably practicable
but within no



--------------------------------------------------------------------------------

 

later than two (2) Spanish Originator Business Day, shall deposit immediately
available funds in the Collection Account detailed in Annex IV (hereinafter
called the “Collection Account”), in an amount equal to the Outstanding Balance
of such Purchased Receivable, for application to the same extent as if
collections of such Purchased Receivable in such amount had actually been
received on such date.

If, on any day, the Outstanding Balance of any Purchased Receivable purchased or
contributed hereunder is reduced or adjusted as a result of any defective,
damaged, rejected, returned goods or services, or any discount, rebate, credit,
counterclaim, billing error or other adjustment made by the Spanish Originator,
JDER Limited (other than as a result of repayment or as a result of the
inability of the Obligor to make payment (i.e., a credit loss)) or any setoff or
dispute between the Spanish Originator and any Obligor, then the Purchase Price
with respect to such Purchased Receivable shall be reduced by the amount of such
net reduction and shall be accounted to the Spanish Originator

Any reduction in the Purchase Price of any Purchased Receivable pursuant to the
above shall be applied as a credit for the account of JDER Limited against the
Purchase Price of Purchased Receivables subsequently purchased by JDER Limited
from the Spanish Originator; provided, however if there have been no purchases
of Purchased Receivables from the Spanish Originator (or insufficiently large
purchases of Purchased Receivables) to create a Purchase Price sufficient to so
apply such credit against, the amount of such credit:

 

  i) to the extent of any outstanding principal balance under the Company Note
payable to the Spanish Originator, shall be deemed to be a payment under, and
shall be deducted from the principal amount outstanding under, the Company Note
payable to the Spanish Originator; or

 

  ii) after making any deduction pursuant to clause (i) above, shall be paid in
cash to JDER Limited by the Spanish Originator in the manner and for application
as described in the following provision;

provided, further, that at any time (a) when a Termination Event or Unmatured
Termination Event exists or (b) on or after the date on which the Receivables
Purchase Agreement has terminated, the amount of any such credit shall be paid
by the Spanish Originator to JDER Limited to the same extent as if Collections
of the applicable Purchased Receivable in such amount had actually been received
on such date.



--------------------------------------------------------------------------------

THIRD. - REPURCHASES.

 

3.1. Subject to the restrictions described in Section 3.2 below, the Spanish
Originator shall, prior to the occurrence of a Termination Event (as defined in
the Receivables Purchase Agreement detailed in Whereas III), have the right, but
not the obligation, to request JDER Limited to sell it one or more Purchased
Receivables purchased by JDER Limited to the Spanish Originator and that have
become Defaulted by delivering by no later than 5:00 p.m (Madrid Time) on any
Offer Date, a written request (a “Repurchase Request”), provided that, solely
with respect to Receivables which have become Defaulted Receivables, such right
shall be exercised by the Spanish Originator only for Defaulted Receivables in
respect of which VAT bad debt relief is, in an objective view of the Spanish
Originator, likely to be available to it and the parties agree and acknowledge
that such circumstances are likely to arise only on an exceptional basis.

 

3.2. The repurchase procedure will be the following:

Except to the extent expressly set forth herein, the Spanish Originator shall
not have any right or obligation under this Spanish Sale Agreement, by
implication or otherwise, to repurchase from JDER Limited any acquired Purchased
Receivables after it is transferred to JDER Limited hereunder.

Following receipt by JDER Limited of such Repurchase Request from the Spanish
Originator, the latter shall pay on the next Settlement Date to the relevant
Collection Account an amount equal to the Purchase Price paid in respect of each
Receivable described in such Repurchase Request, less any Collections (which
shall be retained by JDER Limited) previously received with respect to each such
Receivable (the “Repurchase Amount”) and JDER Limited shall take or perform such
necessary steps, procedures and formalities, and deliver any necessary documents
so as to validly effect the repurchase of each such Receivable. Any such action
shall be at the expense of JDER Limited and any transfer of the relevant
Purchased Receivables shall be without representation by or recourse to JDER
Limited. Transfer to the Spanish Originator of title and ownership in and to
those Purchased Receivables shall occur immediately upon payment of the
Repurchase Amount on such Settlement Date.



--------------------------------------------------------------------------------

If the Spanish Originator has repurchased a Defaulted Receivable pursuant to the
provisions of this Clause 3.2 and, subsequently, the Spanish Originator receives
the whole or any part of such Defaulted Receivable, the Spanish Originator shall
retain for its account the amount of such recovery.

Notwithstanding any provision to the contrary in this Spanish Sale Agreement, if
the Repurchase Amount corresponding to the Purchased Receivables relating to any
Repurchase Request is not paid in full by the Spanish Originator on the
applicable Settlement Date, no repurchase of said Purchased Receivables shall
take place on such Settlement Date. In such circumstances, the Spanish
Originator SL shall indemnify JDER Limited for costs the latter incurred
directly or indirectly as a result of such failure.

FOUR. - REPRESENTATIONS AND WARRANTIES.

A. REPRESENTATIONS AND WARRANTIES, COVENANTS

The Spanish Originator hereby represents and warrants on the date of this
Spanish Sale Agreement to JDER Limited and the Agent:

 

4.1 It is duly incorporated and validly existing under the laws of Spain and is
duly qualified to do business, and is qualified in every jurisdiction where the
nature of its business requires it to be so qualified unless any failure to be
so qualified would not have a Material Adverse Effect.

 

4.2 The execution, delivery and performance of this Spanish Sale Agreement and
the other Transaction Documents to which it is a party in its capacity as
Originator (i) are within its corporate powers, (ii) have been duly authorized
by all necessary corporate action on its part, (iii) do not contravene or result
in a default under or conflict with (1) its organizational documents, (2) any
law, rule or regulation applicable to it, (3) any contractual restriction
binding on or affecting it or its property or (4) any order, writ, judgment,
award, injunction or decree binding on or affecting it or its property, unless
in each case such continuation, default or conflict could not reasonably be
expected to have a Material Adverse Effect, and (iv) with respect to it, do not
result in or require the creation of any Adverse Claim (other than Permitted
Adverse Claims) upon or with respect to any of its properties and (v) are in its
commercial interest. This Spanish Sale Agreement and the other Transaction
Documents to which it is a party in its capacity as Originator have been duly
executed and delivered by it.



--------------------------------------------------------------------------------

4.3. It has not failed to obtain any licenses, permits, approvals, consents,
franchises or other governmental agency or body authorizations having
jurisdiction over it necessary to the ownership of its properties or to the
conduct of its business, which violation or failure to obtain would be
reasonably likely to have a Material Adverse Effect.

 

4.4. No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by it of this Spanish Sale Agreement or the
other Transaction Documents to which it is a party in its capacity as
Originator, except (i) for actions taken or referred to in Exhibit II of the
Receivables Purchase Agreement, all of which have been (on or before the Closing
Date) duly made or taken and are in full force and effect and (ii) where the
failure to have obtained any such authorization or approval or taken any such
action or made any such filing or notice would not have nor would be reasonably
likely to have a Material Adverse Effect.

 

4.5. Both before and after giving effect to any sale and purchase hereunder, it
shall be able to pay its debts and liabilities, direct, subordinated, contingent
or otherwise, as such debts and liabilities become due.

 

4.6. This Spanish Sale Agreement, the Assignment Deeds foreseen in Clause 1.7
above and the Transaction Documents to which it is a party in its capacity as
Originator constitute the legal, valid and binding obligations of the Spanish
Originator enforceable against it in accordance with their terms subject to
Legal Reservations.

 

4.7. There is no pending action, suit or proceeding and, to its knowledge, no
threatened action, suit or proceeding, affecting it or any of its properties
before any Governmental Authority or arbitrator which could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

4.8. It has complied in all material respects with its Credit and Collection
Policy with regard to each Pool Receivable.

 

4.9. It is not in violation of any law, rule or regulation or of any order of
any court, arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

4.10. Each Purchased Receivable originated by it included in the calculation of
the Net Eligible Euro Pool Balance is an Eligible Receivable as of the date of
such calculation.

 

4.11. It is the legal owner of the Eligible Receivables it is purporting to
transfer pursuant to this Spanish Sale Agreement, free and clear of any Adverse
Claim (other than Permitted Adverse Claims); upon each purchase hereunder, JDER
Limited shall acquire a valid and enforceable perfected full ownership interest
(“Propiedad plena”) on the Credit Rights deriving from such Eligible
Receivables, free and clear of any Adverse Claim (other than Permitted Adverse
Claims). No effective financing statement or other instrument similar in effect
covering any Eligible Receivable or any Contract or other Related Security or
Collections with respect thereto or the Spanish Collection Account is on file in
any recording office, except those filed in favor of JDER Limited pursuant to
this Spanish Sale Agreement or the Purchaser pursuant to the Receivables
Purchase Agreement and the other Transaction Documents.

 

4.12. The names and address of the Spanish Collection Account Banks, together
with the account number of the Spanish Collection Account and the Spanish
Originator Accounts at the relevant Spanish Collection Account Banks, are
specified in Annex IV to this Spanish Sale Agreement. All Obligors have been
directed to make all payments with respect to each Contract to the Spanish
Originators Account. On each Business Day commencing with the Closing Date, all
amounts on deposit in each Originator Account shall be remitted by the Spanish
Originator to the Collection Account identified on Annex IV, provided the
Originator Account balance exceeds 15,000 Euros.

 

4.13. Its complete corporate name is set forth in the preamble to this Spanish
Sale Agreement, and it does not use any other corporate trade name, doing
business name or fictitious name, except for any names (i) set forth in Schedule
III of the Receivables Purchase Agreement and (ii) first used after the date of
the Receivables Purchase Agreement and set forth in a notice delivered to the
Agent pursuant to the Receivables Purchase Agreement.

 

4.14. All written information furnished by it to JDER Limited and the Agent, in
connection with this Spanish Sale Agreement and any of the other Transaction
Documents to which it is a party in its capacity as Originator shall be true and
accurate in every material respect.



--------------------------------------------------------------------------------

4.15. It acknowledges that the Purchaser and the Agent are entering into the
Transaction Documents to which they are parties in reliance upon JDER Limited’s
identity as a legal entity separate from the Spanish Originator.

 

4.16. It has filed or caused to be filed all material returns, statements, forms
and reports for taxes, domestic or foreign, required to be filed by it and has
paid or made adequate provisions for the payment of all taxes payable by it
which have become due or any assessments made against it or any of its Property
and all other taxes, fees or other charges imposed on it or any of its Property
by any Governmental Authority other than: (i) those the amount or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with Spanish accountancy
legislation (“Plan General Contable”) have been provided on the books of the
Spanish Originator; and (ii) in the case of taxes other than income or similar
taxes (“designated taxes”), except to the extent that, if the failure to do so
or to pay such designated taxes would not reasonably be expected to result in a
Material Adverse Effect.

 

4.17. The transactions contemplated by this Spanish Sale Agreement and the other
Transaction Documents to which it is a party in its capacity as Spanish
Originator are in its best interest and comply with its corporate purpose.

 

4.18. No portion of the Purchase Price of any Eligible Receivables sold by it
pursuant to this Spanish Sale Agreement, and no other funds, if any, received by
it from JDER Limited, the Purchaser or the Agent pursuant to any of the
Transaction Documents, will be used for any purpose other than general corporate
purposes.

 

4.19. It has received fair market value in respect of the Purchased Receivables
sold to JDER Limited under Spanish law in consideration for the sale by it of
its Eligible Receivables, and all other rights and remedies transferred pursuant
to this Spanish Sale Agreement. No such sale has been made for or on account of
an antecedent debt owed by it to JDER Limited and no such sale is or may be
voidable under any Spanish law, rule or regulation related to bankruptcy
(“concurso”), insolvency, reorganization, winding up or composition or
adjustment of debts. The sale of Eligible Purchased Receivables by it to the
JDER Limited as Assignee pursuant to this Spanish Sale Agreement has been and
will be made in good faith and without intent to hinder, delay or defraud its
creditors.



--------------------------------------------------------------------------------

4.20. All information, exhibits, financial statements, documents, books, records
or reports furnished or to be furnished at any time by it to JDER Limited or the
Agent in connection with this Spanish Sale Agreement is or will be accurate in
all material respects as of its date or as of the date so furnished, and no such
item contains or will contain any untrue statement of a material fact.

 

4.21. It has complied with all of the terms, covenants and agreements contained
in this Spanish Sale Agreement.

 

4.22. It is not in default under any of its contractual obligations, nor has a
termination event, event of default or any similar such event occurred with
respect to any material agreement to which it is a party.

 

4.23. It has not taken any corporate action, nor (to its knowledge, due
enquiries having been made) have any steps been taken or legal proceedings been
started or threatened against it for its winding-up, bankruptcy (concurso),
liquidation, examinership, dissolution, reorganization or annulment as a legal
entity or for the appointment of a receiver, administrator, administrative
receiver, trustee, liquidator, sequestator or similar officer of the relevant
company or of any or all of its assets or revenues.

 

4.24. Either (a) no data protection law is applicable to any of the Eligible
Receivables originated by it, or (b) it is in compliance with all data
protection laws applicable to the Eligible Receivables originated by it, except
to the extent the failure to so comply would not have nor be reasonably likely
to have a Material Adverse Effect and it is entitled to disclose to JDER Limited
all of the information set forth in each Assignment Deed and each Monthly
Report.

 

4.25. By accepting the Purchase Price related to each purchase of Purchased
Receivables generated, it shall be deemed to have certified that the
representations and warranties in this section are true and correct on and as of
such day, with the same effect as though made on and as of such day. These
representations and warranties are deemed repeated on each Offer Date by
reference to the facts and circumstances then existing.



--------------------------------------------------------------------------------

B. Further representations and warranties of the Spanish Originator

The Spanish Originator, in connection with any Eligible Receivables purchased
(or purported to be purchased) by JDER Limited hereunder represents and warrants
to JDER Limited on the Payment Date relating thereto as follows:

 

i) Purchased Receivables. Each of the Eligible Receivables purchased or
purported to be purchased by JDER Limited under this Spanish Sale Agreement is
an Eligible Receivable which is validly existing and validly evidenced for the
full nominal amount thereof (except in the circumstances described in the
following paragraph, in which case the document evidencing the Eligible
Receivable could include a different amount).

If the Obligor of an Eligible Receivable had exercised vis-à-vis the Spanish
Originator the right of set off recognised under Articles 1.195, 1.196 and 1.198
of the Spanish Civil Code, the document evidencing such Eligible Receivable
could have been issued for a lesser amount than the full nominal amount thereof.
If such Eligible Receivable could have been issued for a lesser amount than the
full nominal amount thereof, the Spanish Originator shall be deemed to have
received a Collection of the relevant Eligible Receivable for its full nominal
amount.

 

ii) Global Letter of Offer and Offered Receivables List. All information
contained in each Global Letter of Offer is complete true and accurate on the
date on which it is delivered.

 

iii) Transfer of Receivables. Each sale and transfer of any Eligible Receivables
under this Spanish Sale Agreement shall be effective as against the Spanish
Originator to transfer to JDER Limited all of the Spanish Originator’s present
and future right and title to and ownership in such Eligible Receivables, free
and clear of any Adverse Claim (other than Permitted Adverse Claims) and no
further action need to be taken in order to transfer to JDER Limited such right,
title and ownership, save that, (a) until notice of such sale of Eligible
Receivables has been given to such Obligor, such sale shall not be effective as
against such Obligor and, in particular, such Obligor is entitled to discharge
its payment obligation with respect to such Eligible Receivable by payment to
the Spanish Originator and (b) notwithstanding such notice to the Obligor, such
sale shall not be effective as against such Obligor if the Obligor, upon receipt
of such notice, rejected the same, in which circumstance the Obligor is entitled
to claim for the set-off of prior debts (provided such debts may be set-off
under Spanish law) but not for setting-off debts arising afterwards, all of that
in accordance with second paragraph of article 1,198 of the Spanish Civil Code.



--------------------------------------------------------------------------------

iv) Arm’s Length. Each sale and purchase of Eligible Receivables hereunder or as
contemplated by this Spanish Sale Agreement has been made on arm’s length terms.

 

v) Termination Events. No Termination Event (as defined in the Receivables
Purchase Agreement) has occurred that is continuing.

 

vi) Spanish Pledges. The Spanish Originator shall grant pledges in favor of JDER
Limited over the balance of each Spanish Collection Account.

 

vii) The Spanish Originator is a company which is resident for purposes of Tax
in a EU Member State (by virtue of the laws of the EU Member State) and does not
receive payments hereunder in connection with tha part of its trade o business
which is carried on in Ireland by it through a branch or agency; and in this
context “EU Member Sates” means a Member State in the European Union Communities
(other than in Ireland).

 

viii) The Spanish Originator will promptly notify JDER Limited if it has ceased
to be resident in an EU Member State of if it commences to receive payments
hereunder in connection with a trade or business which is carries on by it in
Ireland through a branch or agency.

FIFTH. - COVENANTS.

Until the Final Payout Date:

1. Compliance with Laws: The Spanish Originator shall comply in all material
respects with all applicable laws, rules, regulations and orders, and preserve
and maintain its company or corporate existence, rights, franchises,
qualifications, and privileges except to the extent that the failure so to
comply with such laws, rules and regulations or the failure so to preserve and
maintain such existence, rights, franchises, qualifications, and privileges
would not adversely affect the collectibility of the Eligible Receivables or the
enforceability of any related contract or materially adversely affect the
ability of the Spanish Originator to perform its obligations under any related
Contract or under the Receivables Purchase Agreement or any other Transaction
Document.

2. Data Protection. Notwithstanding anything herein to the contrary, the Spanish
Originator shall ensure that no personal or other information in, or otherwise
relating to, any Contract, Obligor, Purchased Receivable, any Collection related
thereto, or any other Receivables property or any Purchased Receivables record
or any other right or remedy transferred pursuant to this Spanish Sale



--------------------------------------------------------------------------------

Agreement (“Relevant Personal Data”) is transmitted or delivered to, or
otherwise received by, JDER Limited, or the Agent if such transmission, delivery
or receipt would result in the violation by such Person of the EU Data
Protection Directive (95/46/EC), Spanish Act 15/1999 dated 13/12/1999 or any
other legislation or regulation relating to data protection or privacy (together
the “Data Protection Law”); provided that, upon the request of the Agent at any
time after a Termination Event that has occurred and is continuing, the Spanish
Originator shall, at its own expense, co-operate, assist and otherwise take all
necessary actions as may be required to ensure that all relevant personal data
is transferred to the Agent (or such other Person as the Agent may direct) in
accordance with all applicable law, including entering into any further deeds or
documents which may be required to comply with any such legislation or
regulations relating to data protection.

3. Offices, Records and Books of Account: The Spanish Originator shall maintain
its registered office in Spain and (ii) shall provide JDER Limited, with copy to
Agent, with at least sixty (60) days’ written notice prior to making any change
in (A) its name or making any other change in its identity or company structure
(including a merger) or (B) its jurisdiction of incorporation or formation; each
notice to JDER Limited and the Agent pursuant to this sentence shall set forth
the applicable change and the effective date thereof. The Spanish Originator (or
its duly authorised designee) will, in accordance with applicable law, maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain all documents, books, records, computer tapes and disks and
other information reasonably necessary or advisable for the collection of all
Pool Receivables in the ordinary course of business (including, without
limitation, records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each Pool Receivable).
Without limiting the foregoing, the Spanish Originator shall (i) maintain
adequate computer and other systems in order to service the Pool Receivables;
and (ii) from time to time on reasonable request of the Agent (but, so long as
no Termination Event or Unmatured Termination Event has occurred and is
continuing, not more than once during any calendar year relating to the business
of the Spanish Originator and once during any calendar year relating to the
business of the Spanish Originator), permit certified public accountants or
other auditors acceptable to JDER Limited and the Agent to conduct, at JDER
Limited’s expense, a review of the Spanish Originator’s books and records with
respect to such Pool Receivables.



--------------------------------------------------------------------------------

4. Reporting Requirements. From the date hereof until the Final Payout Date
under the Receivables Purchase Agreement, the Spanish Originator will, unless
JDER Limited and the Agent shall otherwise consent in writing, furnish to the
Spanish Originator and the Agent:

i) Termination Events. As soon as possible after any officer of the Spanish
Originator has knowledge of, the occurrence of, and in any event within three
(3) business days after a Responsible Officer of the Spanish Originator has
knowledge of the occurrence of any Termination Event or any Unmatured
Termination Event, the statement of the chief financial officer or chief
accounting officer of the Spanish Originator describing such Termination Event
or Unmatured Termination Event and the action that the Spanish Originator
proposes to take with respect thereto, in each case in reasonable detail;

ii) Proceedings. As soon as possible and in any event within three (3) business
days after any officer of the Spanish Originator otherwise has knowledge
thereof, written notice of (i) action, suit, proceeding or investigation of the
type described in Clause 4 above not previously disclosed to JDER Limited and
the Agent, and (ii) all material adverse developments that have occurred with
respect to any previously disclosed actions, suits, proceedings and
investigations; and

iii) Other. Promptly, from time to time, such other information, documents,
records or reports respecting the Pool Receivables or the Related Rights or the
conditions or operations, financial or otherwise, of the Spanish Originator as
JDER Limited or the Agent may from time to time reasonably request in order to
protect the interests of the Agent and the Purchaser under or as contemplated by
the Receivables Purchase Agreement.

5. Performance and Compliance with Contracts. The Spanish Originator, shall, at
its expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the contracts
related to the Pool Receivables and under the Transaction Documents, and timely
and fully comply in all material respects with the Credit and Collection Policy
with regard to each Pool Receivable and its related Contract.

6. The Spanish Originator shall, at its expense, take or procure, as applicable,
all action necessary or desirable (including, for the avoidance of doubt,
completion of all filings and notifications contemplated by the Transaction
Documents) to establish and maintain



--------------------------------------------------------------------------------

the Credit Rights of JDER Limited in the Pool Receivables and the Related
Security and Collections and other proceeds with respect thereto, in each case
free and clear of any Adverse Claim (other than Permitted Adverse Claims).

7. Sales, Liens, Etc. Except for retransfers of Purchased Receivables to the
Spanish Originator in accordance with Clause 3 of this Spanish Sale Agreement,
the Spanish Originator shall not sell, assign (by operation of law or otherwise)
or otherwise dispose of, or create or suffer to exist any Adverse Claim (other
than Permitted Adverse Claims) upon or with respect to, any or all of its right,
title or ownership in, to or under, any item described in Section 1.2(c) of the
Receivables Purchase Agreement or assign any right to receive income in respect
of any items contemplated by this paragraph 7. The Spanish Originator will
defend the right, title and interest of JDER Limited, Agent and the Purchaser
in, to and under any of the foregoing property, against all claims of third
parties claiming through and under it or JDER Limited.

8. Modification, Extension or Amendment of Receivables. Except as provided in
the Receivables Purchase Agreement, the other Transaction Documents to which it
is a party, the Credit and Collection Policy (or as required by any applicable
law or regulation) the Spanish Originator shall not extend the maturity or
adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable in any material respect, or amend, modify or waive in any material
respect any term or condition of any related Contract. No modification or
extension of a Purchased Receivable shall alter the status of such Pool
Receivable as a Defaulted Receivable or a Delinquent Receivable or limit the
rights of JDER Limited and the Agent under this Spanish Sale Agreement. If a
Termination Event has occurred and is continuing, the Spanish Originator shall
not make such modifications and adjustments without the prior consent of JDER
Limited; to the extent that the Spanish Originator’s contracts with any third
party, with respect to the collection of Delinquent Receivables or Defaulted
Receivables, such third party shall also be bound by the terms set forth above.

9. Change in Business. The Spanish Originator shall not make any material change
in the character of its business or make any change in the Credit and Collection
Policy or its constitutional documents that would adversely affect the
collectibility of the Receivables Pool or the enforceability of any related
contract or materially adversely affect the ability of the Spanish Originator to
perform its obligations under any related Contract, under this Spanish Sale
Agreement or under the Receivables Purchase Agreement. The Spanish Originator
shall not make any material change to its Credit and Collection Policy without
the prior written consent of JDER Limited and the Agent.



--------------------------------------------------------------------------------

10. Audits. The Spanish Originator shall, at its own expense, at any time and
from time to time (but, so long as no Termination Event has occurred and is
continuing, not more than once during any calendar year), during regular
business hours, upon reasonable advance notice as requested by JDER Limited and
the Agent, permit JDER Limited and the Agent, or their agents or
representatives, (i) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, but provided it is
permitted by applicable law and subject to the restrictions contained in any
licence with respect thereto, computer tapes and disks) in the possession or
under the control of the Spanish Originator relating to Pool Receivables and the
Related Security, including, without limitation, the related Contracts and
(ii) to visit the offices and properties of the Spanish Originator for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to Pool Receivables and the Related Security or the
Spanish Originator’s performance hereunder or under the Contracts with any of
the officers, employees, agents or contractors of the Spanish Originator having
knowledge of such matters. The Spanish Originator shall furnish to JDER Limited
and the Agent within five (5) Business Days of a written request such
information as the Agent may reasonably request, from time to time. The Spanish
Originator shall promptly notify JDER Limited and the Agent of any change in its
accountants or accounting policy.

11. Change in Collection Account Banks, Originator Accounts and Spanish
Collection Account and Payment Instructions to Obligors. The Spanish Originator
shall not make any change in its instructions to, or add or terminate any bank
as a Spanish Collection Account Bank or any account as a Spanish Collection
Account or Originator Account from those listed in Annex IV to this Spanish Sale
Agreement, or make any change (apart from the “Obligors Notifications” detailed
in Clause 4.13 above) in its instructions to Obligors regarding payments to be
made to the Spanish Originator or payments to be made to any Originator Account
or to the Spanish Collection Account, unless JDER Limited and the Agent shall
have consented thereto in writing and the Agent shall have received copies of
all agreements and documents (including without limitation the Collection
Account Agreements) that it may request in connection therewith.

12. Collection Accounts. The Spanish Originator shall: (i) instruct, on the
Closing Date, all Obligors of Purchased Receivables to make payments of Eligible
Receivables only to the Spanish Collection Accounts subject to the Spanish
Collection Account Agreement (“Obligors Notification”) and shall instruct the
Spanish Collection Account Banks to cause all items and amounts relating to such
Eligible Receivables received in any related lock-boxes or post office boxes to
be removed and deposited into the relevant Spanish Collection Account on a daily
basis); and (ii) deposit, or cause to be deposited, any Collections of Pool
Receivables



--------------------------------------------------------------------------------

received by the Spanish Originator into the relevant Spanish Collection Account
not later than one (1) business day (or, in the case of amounts received by the
Spanish Originator after 3:00 p.m. Madrid time on any business day, the second
business day following such receipt) after receipt thereof. The Spanish
Originator will not deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any Collection Account cash or cash proceeds other
than Collections of Pool Receivables (unless each holder of a Lien or ownership
interest in such cash or cash proceeds is a party to the Intercreditor
Agreement). The Spanish Originator declares that, before the sending of the
Obligors Notification, all Obligors of the purchased Receivables were directed
to make payment of Eligible Receivables only to Spanish Originator Accounts.

13. Separate Existence. The Spanish Originator hereby acknowledges that this
Spanish Sale Agreement and the other Transaction Documents are being entered
into in reliance upon JDER Limited’s identity as a legal entity separate from
the Spanish Originator and its Affiliates. Therefore, from and after the date
hereof, the Spanish Originator shall take all reasonable steps necessary to make
it apparent to third Persons that JDER Limited is an entity with assets and
liabilities distinct from those of the Spanish Originator and any other Person,
and is not a division of the Spanish Originator, its Affiliates or any other
Person. Without limiting the generality of the foregoing and in addition to and
consistent with the other covenants set forth herein, the Spanish Originator
shall take such actions as shall be required in order that:

-The Spanish Originator shall maintain in full force and effects its existence
and rights as a “sociedad de responsabilidad limitada” duly incorporated under
the laws of Spain.

-The Spanish Originator shall maintain its centre of main interests in Spain.

-The Spanish Originator shall ensure that all corporate or other formalities
regarding its existence (including holding regular board of directors’ or other
similar meetings) are followed.

-The Spanish Originator shall not take any action or conduct its affairs in a
manner that is likely to result in its separate existence being ignored or in
its assets and liabilities being substantively consolidated with any other
person in a bankruptcy (concurso), reorganization or other insolvency
proceeding, and shall correct any known misunderstandings regarding its separate
existence.



--------------------------------------------------------------------------------

-The Spanish Originator shall not be involved in the day to day management of
JDER Limited;

-The Spanish Originator shall maintain separate corporate records and books of
account from JDER Limited and otherwise will observe corporate formalities and
have a separate area from JDER Limited for its business;

-The financial statements and books and records of the Spanish Originator
prepared after the date of creation of JDER Limited shall reflect the separate
existence of JDER Limited; provided, that JDER Limited’s assets and liabilities
may be included in a consolidated financial statement issued by an Affiliate of
JDER Limited; provided, however, that any such consolidated financial statement
or the notes thereto shall make clear that JDER Limited’s assets are not
available to satisfy the obligations of such Affiliate;

-Except as permitted by the Receivables Purchase Agreement, (i) the Spanish
Originator shall maintain its assets separately from the assets of JDER Limited,
(ii) and JDER Limited’s assets, and records relating thereto, have not been, are
not, and shall not be, commingled with those of JDER Limited;

-All of JDER Limited’s business correspondence and other communications shall be
conducted in JDER Limited’s own name and on its own stationery;

-The Spanish Originator shall not act as an agent for JDER Limited and in
connection therewith, shall not present itself to the public as an agent for
JDER Limited but as a legal entity separate from JDER Limited (for the avoidance
of doubt this shall not include any of the Spanish Originator’s duties as
Servicer or otherwise under any Transaction documents);

-The Spanish Originator shall not conduct any of the business of JDER Limited in
its own name;

-The Spanish Originator shall not pay any liabilities of JDER Limited out of its
own funds or assets;

-The Spanish Originator shall maintain an arm’s-length relationship with JDER
Limited;



--------------------------------------------------------------------------------

-The Spanish Originator shall not assume or guarantee or become obligated for
the debts of JDER Limited or, save as permitted in this Spanish Sale Agreement
or the Receivables Purchase Agreement, pledge its assets for the benefit of JDER
Limited, make any loans or advances to JDER Limited or hold out its credit as
being available to satisfy the obligations of JDER Limited;

-The Spanish Originator shall not acquire obligations or securities of JDER
Limited or its shareholders;

-The Spanish Originator shall identify and hold itself out as a separate and
distinct entity from JDER Limited;

-The Spanish Originator shall correct any known misunderstanding respecting its
separate identity from JDER Limited;

-Save as permitted in this Spanish Sale Agreement or the Receivables Purchase
Agreement, the Spanish Originator shall not enter into, or be a party to, any
transaction with JDER Limited, except in the ordinary course of its business and
on terms which are intrinsically fair and not less favorable to it than would be
obtained in a comparable arm’s-length transaction with an unrelated third party;
and

-The Spanish Originator shall not pay the salaries of JDER Limited’s employees,
if any.

14. Accounting for Purchases. The Spanish Originator shall not account for or
treat (whether in financial statements or otherwise) the transactions
contemplated hereby in any manner other than as sales of the Purchased
Receivables and Related Rights by the Spanish Originator to JDER Limited.

15. No Deductions. The Spanish Originator shall not, and shall not cause or
permit or suffer any of its Affiliates to, deduct the deferred Purchase Price of
Eligible Receivables sold pursuant to this Spanish Sale Agreement for purposes
of determining its taxable income in any jurisdiction. The Spanish Originator
shall, and shall permit its Affiliates to deduct only charges for interest, bad
debts and other related costs and expenses incurred, in accordance with Spanish
GAAP (Plan General de Contabilidad), in determining such taxable income.

16. Insurance. Neither the Spanish Originator nor any Affiliate has, as of the
date of this Spanish Sale Agreement, procured insurance relating to the Eligible
Receivables sold pursuant to this Spanish Sale Agreement or any of the other
Transaction Documents.



--------------------------------------------------------------------------------

17. All information, exhibits, financial statements, documents, books, records
or reports to be furnished at any time by the Spanish Originator to the
Administrator, the Agent or the Purchaser in connection with this Spanish Sale
Agreement and any of the other Transaction Documents will be accurate in all
material respects as of the date so furnished, and no such item will contain any
untrue statement of a material fact.

 

18. Amendments to Certain Documents.

(i) The Spanish Originator (in connection with any other applicable parties)
shall not amend, supplement, amend and restate, or otherwise modify (or add any
Person as a party to) this Spanish Sale Agreement or the Receivables Purchase
Agreement, or to the Spanish Originator’s memorandum and articles of association
or any other Transaction Document to which it is a party, except (A) in
accordance with the terms of such document, instrument or agreement and (B) with
the advance written consent of JDER Limited and the Agent.

(ii) The Spanish Originator shall not enter into or otherwise become bound by
any agreement, instrument, document or other arrangement that restricts its
right to amend, supplement and restate or otherwise modify, or to extend or
renew, or to waive any right under, the Receivables Purchase Agreement or any
other Transaction Document

(iii) The Spanish Originator shall promptly furnish to the Agent a copy of any
amendment, supplement, restatement or modification of any of the Transaction
Documents to which it is a party (and to which the Agent is not a party).

19. The Spanish Originator undertakes to deliver to the Agent, within the 15
calendar days following to the Closing Date, a letter signed by each of the
Spanish Collection Banks detailed in Annex IV, according to which each Spanish
Collection Bank (that is: BANCO SANTANDER SA, BANCO ESPAÑOL DE CREDITO SA, BANCO
BILBAO VIZCAYA ARGENTARIA SA and Citibank International Plc, Sucursal en España)
acknowledges and accepts the instructions deliver to it by a Spanish Notary in
accordance with the provisions of the Spanish Pledge Agreements to be executed
by the Spanish Originator in favour of JDER Limited or the Seller.



--------------------------------------------------------------------------------

SIXTH.- ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES

 

6.1 Responsibilities of the Spanish Originator. Anything herein to the contrary
notwithstanding:

a) Collection Procedures. If the Spanish Originator receives Collections of
Purchased Receivables sold hereunder, it shall deposit them immediately into the
Collection Account and, prior to such deposit, it shall hold such Collections on
behalf of JDER Limited.

b) The Spanish Originator shall perform its obligations hereunder, and the
exercise by JDER Limited or its duly authorized designee of its rights hereunder
shall not relieve the Spanish Originator from such obligations.

c) None of JDER Limited, the Purchaser or the Agent shall have any obligation or
liability to any Obligor or any other third Person with respect to any Purchased
Receivables, Contracts related thereto or any other related agreements, nor
shall JDER Limited, the Purchaser or the Agent be obligated to perform any of
the obligations of the Spanish Originator there under.

d) The Spanish Originator hereby irrevocably, grants to JDER Limited a power of
attorney, with full power of substitution, during the occurrence and
continuation of a Termination Event to take in the name of the Spanish
Originator all steps necessary or advisable to endorse, negotiate or otherwise
realize on any writing or other right of any kind held or transmitted by the
Spanish Originator or transmitted or received by JDER Limited in connection with
any Purchased Receivable or any Related Right.

 

6.2 Further Action to Evidence Purchases. Besides the Assignment Deeds foreseen
in Clauses 1.6 and 1.7 above, the Spanish Originator agrees that from time to
time, at its expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that JDER Limited or the Agent may reasonably request in order to
enable JDER Limited to exercise or enforce any of its rights hereunder or under
any other Transaction Document. Without limiting the generality of the
foregoing, upon the request of JDER Limited (and the Agent), the Spanish
Originator will:

a) file such financing or continuation statements, or amendments thereto or
assignments thereof, and execute and file other instruments or notices, as may
be necessary or appropriate; and



--------------------------------------------------------------------------------

b) on the Closing Date and from time to time, if requested thereafter, mark the
master data processing records that evidence or list such Purchased Receivables
and related Contracts with the following legend:

“THE PURCHASED RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD PURSUANT TO A
RECEIVABLES SALE AGREEMENT, DATED AS OF SEPTEMBER 8th, 2009, AS THE SAME MAY
FROM TO TIME TO TIME BE AMENDED, SUPPLEMENTED, AMENDED AND RESTATED OR OTHERWISE
MODIFIED, BETWEEN THE SPANISH ORIGINATOR, AS ORIGINATOR, AND JDER LIMITED, AS
ASSIGNEE, AND AN UNDIVIDED, FRACTIONAL INTEREST IN THE PURCHASED RECEIVABLES
DESCRIBED HEREIN HAS BEEN SOLD TO HANNOVER FUNDING COMPANY LLC PURSUANT TO A
RECEIVABLES PURCHASE AGREEMENT, DATED AS OF SEPTEMBER 8th, 2009, AS THE SAME MAY
FROM TO TIME TO TIME BE AMENDED, SUPPLEMENTED, AMENDED AND RESTATED OR OTHERWISE
MODIFIED, AMONG JDER LIMITED, AS SELLER, JOHNSONDIVERSEY, INC., AS SERVICER,
HANNOVER FUNDING COMPANY LLC, AS PURCHASER AND NORDDEUTSCHE LANDESBANK
GIROZENTRALE, AS AGENT.”

the Spanish Originator hereby authorizes JDER Limited or its designee to file
one or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Purchased Receivables and
Related Rights now existing or hereafter generated by the Spanish Originator If
the Spanish Originator fails to perform any of its agreements or obligations
under this Spanish Sale Agreement, JDER Limited or its designee may (but shall
not be required to) itself perform, or cause the performance of, such agreement
or obligation, and the expenses of JDER Limited or its designee incurred in
connection therewith shall be payable by the Spanish Originator

SEVENTH.- INDEMNIFICATION

Without limiting any other rights which JDER Limited or any other Purchase and
Sale Indemnified Party (as such term is defined below) may have hereunder or
under Spanish law, the Spanish Originator, severally and for itself alone,
hereby agrees to indemnify JDER Limited and each of its officers, directors,
employees, agents, successors, transferees and assigns (each of JDER Limited,
its officers, directors, employees, agents, successors, transferees and assigns
being individually called a “Purchase and Sale Indemnified Party”), forthwith on
demand, from and against any and all damages, losses, claims, judgments,
liabilities and related costs and expenses, including without limitation
Attorney Costs (all of the foregoing being collectively called “Purchase and
Sale



--------------------------------------------------------------------------------

Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of the failure of the Spanish Originator to perform its
obligations (including any obligations delegated by it to any duly authorised
designee) under this Spanish Sale Agreement or any other Transaction Document to
which it is a party in its capacity as Originator, or arising out of the claims
asserted against a Purchase and Sale Indemnified Party relating to the
transactions contemplated herein or therein or the use of proceeds thereof or
there from; excluding, however, (i) Purchase and Sale Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of such
Purchase and Sale Indemnified Party, (ii) Excluded Taxes; (iii) any special
indirect or consequential damages suffered by any Purchase and Sale Indemnified
Party; (iv) any Purchase and Sale Indemnified Amount to the extent the same
includes losses in respect of Purchased Receivables which were Eligible
Receivables as of the date transferred to JDER Limited and which are
uncollectible on account of the insolvency, bankruptcy (“concurso”) or lack of
creditworthiness of the related Obligor; (v) any Purchase and Sale Indemnified
Party Amount to the extent the same has been fully and finally paid in cash to
such Purchase and Sale Indemnified Party pursuant to any provision of this
Spanish Sale Agreement or any other Transaction Document; or (vi) any Breakage
Costs or Purchase and Sale Indemnified Amounts claimed by any Purchase and Sale
Indemnified Party. Without limiting or being limited by the foregoing, but
subject to the exclusions set forth in the preceding sentence, the Spanish
Originator jointly and severally shall indemnify each Purchase and Sale
Indemnified Party for Purchase and Sale Indemnified Amounts relating to or
resulting from:

 

(a) the transfer by the Spanish Originator of the Credit Rights in any Purchased
Receivable or Related Right to any Person other than JDER Limited;

 

(b) any representation or warranty made by the Spanish Originator (or any
Responsible Officer of the Spanish Originator, or any of its permitted
designees, including the Servicer and its duly authorised designees) under or in
connection with this Spanish Sale Agreement or any other Transaction Document,
or any information or report delivered by a Responsible Officer of the Spanish
Originator pursuant hereto or thereto, which shall have been false or incorrect
in any material respect when made or deemed made or delivered(except any such
amounts to the extent representing recourse due to the insolvency or other
financial liability to pay of any Obligor);



--------------------------------------------------------------------------------

(c) the failure by the Spanish Originator to comply with any applicable law,
rule or regulation with respect to any Pool Receivable generated by the Spanish
Originator or the related Contract, or the nonconformity of any Purchased
Receivable generated by the Spanish Originator or the related Contract with
Spanish law, rule or regulation;

 

(d) subject to the Legal Reservations, the failure by the Spanish Originator to
maintain vested in JDER Limited the ownership of the Credit Rights deriving from
any Pool Receivables generated by the Spanish Originator free and clear of any
Adverse Claim (other than Permitted Adverse Claims);

 

(e) to the extent required by any Transaction Document, and taking into account
any relevant grace periods, the failure to file, or any delay in filing, by the
Spanish Originator financing statements or other similar instruments or
documents under Spanish laws with respect to any Purchased Receivables generated
by the Spanish Originator, or any Related Rights with respect thereto, whether
at the time of any purchase or at any subsequent time to the extent required
hereunder;

 

(f) any dispute, claim, offset or defense (other than discharge in bankruptcy
-concurso- or similar insolvency proceeding of an Obligor) of the Obligor to the
payment of any Purchased Receivable generated by the Spanish Originator
(including, without limitation, a defense based on such Purchased Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the services related to any such Purchased Receivable or the
furnishing of or failure to furnish such services;

 

(g) any product liability claim arising out of or in connection with services
that are the subject of any Purchased Receivable generated by the Spanish
Originator;

 

(h) any tax or governmental fee or charge, all interest and penalties thereon or
with respect thereto, and all reasonable out-of-pocket costs and expenses,
including without limitation Attorney Costs in defending against the same, which
are required to be paid by reason of the purchase or ownership of the Purchased
Receivables generated by the Spanish Originator or any Related Security
connected with any such Purchased Receivables;

 

(i) the Spanish Collection Account Agreements or any Blocked Account Agreements;



--------------------------------------------------------------------------------

(j) reasonable out of pocket costs and expenses of JDER Limited, including
without limitation Attorney Costs in connection with any Termination Event or
the enforcement of any Transaction Document with respect to the Spanish
Originator;

 

(k) inability to enforce any judgment relating to the transaction in any
applicable jurisdiction;

 

(l) any loss as a result of any purported transfer of Eligible Receivables by
way of true sale from the Spanish Originator to JDER Limited not in fact being a
true sale;

 

(m) any loss as a result of the Spanish Originator’s failure to transfer, assign
and otherwise convey the Purchased Receivables records due to restrictions
imposed by data protection laws or any other obligation of the Spanish
Originator to retain such records as may be required by statutory obligations or
any other applicable law; or

 

(n) any loss as a result of the Originator’s (or its duly authorized designee’s)
failure to (i) sweep any amounts paid by any Obligor into the Spanish Collection
Account in accordance with the requirements of Section 1.4 of the Receivables
Purchase Agreement or (ii) deposit any amounts it receives directly from any
Obligor in respect of payment of Pool Receivables into to the Spanish Collection
Account.

EIGHTH NOTICES.

 

8.1 Except to the extent indicated otherwise in this Spanish Sale Agreement,
each communication made, given or delivered pursuant to, or in connection with,
any of this Spanish Sale Agreement:

- shall be in writing, legible and in the English language;

- shall be made, given or delivered in one or more of the ways referred to in
Clause 8.2 using the contact details of the recipient person referred to in
Clause 8.3; and

- where the recipient person’s contact details include a designated recipient
for the relevant type of communication shall be marked for the attention of that
designated recipient;

- and where the recipient person’s contact details include details where a copy
of the relevant type of communication is also to be sent, a copy of the
communication shall be sent in accordance with those details.



--------------------------------------------------------------------------------

8.2. Except to the extent that this Spanish Sale Agreement otherwise requires,
each communication:

- if delivered in person, or by courier, shall be deemed to be made and given at
the time it is delivered or left at the relevant address;

- if sent by post (postage pre-paid, and air mail if to another country) shall
be deemed to be made and given when it arrives at the relevant address;

- if sent by fax, shall be deemed to be made and given at the time the sender
receives a transmission report indicating that all pages have been successfully
transmitted to the relevant fax number; and

- if sent by an electronic messaging system, shall be deemed to be made and
given at the time the electronic message is available to be accessed by the
recipient person.

However, any communication which would, under the above provisions, be deemed to
be made or given outside local business hours shall instead be deemed to be made
or given when the next following period of local business hours starts.

In this Clause 8 “local business hours” means 9.00 a.m. to 5.00 p.m. on a day
other than a Saturday, Sunday or public holiday in the place where the
communication is to be received.

 

8.3 Current contact details

For the purposes of this Clause 8, the contact details to be used for a
communication to be made or given under the this Spanish Sale Agreement to any
recipient party, are the relevant contact details of that recipient party most
recently notified by or on behalf of that recipient party to the relevant maker,
giver or deliverer of that communication. Each party notifies each other party
that such contact details for each party are, as at the date of this Spanish
Sale Agreement, as set out below.



--------------------------------------------------------------------------------

JDER Limited:

 

Address:

   Calle Folgarolas nº 8-10    Barcelona (Spain), Attention:   

Mr. Roberto Tejerina Pablos

(Accounting and Treasury Manager)

e-mail:    roberto.tejerina@johnsondiversey.com Telephone:    +34934749708 Fax
no.:    +34933719946 JohnsonDiversey Spain SL: Address:    Calle Folgarolas nº
8-10    Barcelona (Spain), Attention:   

Mr. Roberto Tejerina Pablos

(Accounting and Treasury Manager)

e-mail:    roberto.tejerina@johnsondiversey.com Telephone:    +34934749708 Fax
no.:    +34933719946 NORDDEUTSCHE LANDESBANK GIROZENTRALE Address:   

1114 Avenue of the Americas - 37th Floor

New York, NY 10036

United Sates

  

Attention:    Mr.Anthony Brown CFA

(Director - Asset Backed Finance)

Telephone:    + (212) 812-6952 Fax:    + (212) 812-6888 e-mail:   
anthony.brown@nordlb.com

NINTH.- ASSIGNMENTS

 

9.1. The Spanish Originator hereby agrees and consents to the complete
assignment by JDER Limited of its contractual position under this Spanish Sale
Agreement. JDER Limited hereby agrees that any transferee of JDER Limited of its
contractual position under this Spanish Sale Agreement shall have all of the
rights and benefits under this Spanish Sale Agreement of JDER Limited and no
such transfer shall in any way impair the rights and benefits of JDER Limited
hereunder.



--------------------------------------------------------------------------------

a) Binding Effect; Assignability. This Spanish Sale Agreement shall be binding
upon and inure to the benefit of JDER Limited and the Spanish Originator and
their respective successors and permitted assigns. The Spanish Originator may
not assign its rights or delegate its obligations hereunder or any right herein
without the prior written consent of JDER Limited and the Agent, except, with
respect to a delegation of its obligations hereunder, to any authorized
designee, to the extent expressly provided hereunder; provided, however, that
the Spanish Originator shall at all times remain responsible for the performance
of such duties and obligations despite any such delegation permitted pursuant to
this Clause 9.1. This Spanish Sale Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as the parties hereto
shall agree. The rights and remedies with respect to any breach of any
representation and warranty made by the Spanish Originator pursuant to Clause 4,
the indemnification and payment provisions of Clause 7 and the terms of Clauses
13 and 14, shall be continuing and shall survive any termination of this
Agreement.

b) Amendments, Etc. No amendment or waiver of any provision of this Spanish Sale
Agreement shall be effective unless in a writing signed by JDER Limited (with
prior written consent of the Agent).

 

9.2. Expenses, Tax and assignment

 

A.- If JDER Limited makes an assignment to another person (a “new recipient”)
and, as a result of circumstances existing at the date on which the assignment
occurs, the Spanish Originator would be obliged to make a payment to the new
recipient under Clause 11.2 (Taxes), then the new recipient is only entitled to
receive payment under Clause 11 (Taxes) to the same extent as the Spanish
Originator would have been if the assignment or sale had not occurred.

 

B.- the Spanish Originator agrees to pay on demand:

 

  a) to JDER Limited (and any successor, transferee and assign thereof) all
costs and expenses (including without limitation Attorney Costs) incurred by
such Person in connection with the enforcement of this Spanish Sale Agreement
and the other Transaction Documents; and



--------------------------------------------------------------------------------

  b) all stamp and other taxes and fees or expenses payable in connection with
the execution, delivery, filing, recording, enforcement of this Spanish Sale
Agreement or the other Transaction Documents to be delivered hereunder, and
agrees to indemnify each Purchase and Sale Indemnified Party against any
liabilities with respect to or resulting from any delay in paying or omitting to
pay such taxes, expenses and fees.

TENTH.- TERMINATION

1.- Termination Event.- If any of the Termination Events contemplated by Exhibit
V of the Receivable Purchase Agreement shall occur and be continuing, taking
into account any relevant grace periods, the Agent may, by notice to the Spanish
Originator, declare, on behalf of JDER Limited, the present agreement to be
terminated; provided that, automatically upon occurrence of any event described
in clause (r) of Exhibit V to the Receivables Purchase Agreement, the facility
Termination Date shall occur. Upon any such declaration, occurrence or deemed
occurrence the Agent shall confirm BANCO BILBAO VIZCAYA SA, BANCO SANTANDER SA,
BANCO ESPAÑOL DE CREDITO SA and CITIBANK ESPAÑA SA, that the Spanish Collection
Account and the Originator Collection Accounts may only be operated pursuant to
instructions each of the above mentioned banks receive from the Agent, as
foreseen in the Spanish Pledges. Upon any such declaration, occurrence or deemed
occurrence of the Facility Termination Date, the Purchaser and the Agent shall
have, in addition to the rights and remedies which they may have under this
Spanish Sale Agreement, all other rights and remedies provided after default
under Spanish law, which rights and remedies shall be cumulative.

2.- Termination Date.- Following the occurrence of the Facility Termination Date
(as defined in the Receivable Purchase Agreement), the Spanish Originator shall
not sell, and JDER Limited shall not purchase, any Purchased Receivables. No
termination or rejection or failure to assume the executory obligations of this
Spanish Sale Agreement in any event of insolvency with respect to the Spanish
Originator or JDER Limited shall be deemed to impair or affect the obligations
pertaining to any executed sale or executed obligations, including
pre-termination breaches of representations and warranties by the Spanish
Originator or JDER Limited, save where otherwise established under applicable
law.

3.- If a Termination Event or a Termination Day has occurred and is continuing,
on each day, all receivables collections shall be deposited by the Spanish
Originator into the Spanish Collection Account, without any right of set-off or
exclusion. All amounts to be paid or deposited shall be received on or before
5:00 p.m. Madrid time. All amounts received after 5:00 p.m. Madrid time will be
deemed to have been received on the immediately succeeding business day.



--------------------------------------------------------------------------------

4.- At any time following the occurrence and during the continuation of a
Termination Event, at JDER Limited’s or the Agent’s request, the Originator
shall, at its own expense (and, if the Originator shall fail to do so within
three (3) Business Days, JDER Limited or the Agent may at the Originator’s
expense), if the Originator has not already done so, notify each Obligor of
Eligible Receivables sold by it hereunder of the transfer, sale and assignment
of the credit rights deriving from Eligible Receivables pursuant to this Spanish
Sale Agreement.

ELEVENTH.- TAXES

All amounts payable pursuant to this Spanish Sale Agreement by JDER Limited
shall be paid free and clear of all deductions or withholdings for or on account
of tax, unless required by law.

For the avoidance of doubt, JDER Limited shall not be required to gross-up any
payments made to the Spanish Originator and shall withhold or deduct from any
such payment any amounts on account of tax where so required by law or any
relevant taxing authority.

TWELVTH .- Governing Law; submission to jurisdiction

 

- This Spanish Sale Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with Spanish law.

 

- The parties agree that the courts of the city of Madrid shall have
jurisdiction to hear and determine any suit, action or proceeding, and to settle
any dispute, which may arise out of or in connection with this Spanish Sale
Agreement, any other Transaction Document or the transactions contemplated
hereby or thereby and, for such purposes, irrevocably submits to the
jurisdiction of such courts.

 

- The Spanish Originator for itself irrevocably waives any objection which it
might now or hereafter have to the courts referred to in this Clause 12 being
nominated as the forum to hear and determine any suit, action or proceeding, and
to settle any dispute, which may arise out of or in connection with this Spanish
Sale Agreement, any other Transaction Document or the transactions contemplated
hereby or thereby and agrees not to claim that any such court is not a
convenient or appropriate forum.



--------------------------------------------------------------------------------

- the submission to the jurisdiction of the courts referred to in this clause 12
shall not (and shall not be construed so as to) limit the right of JDER limited
to take proceedings against the Spanish Originator or any of its property in any
other court of competent jurisdiction, nor shall the taking of proceedings in
any other jurisdiction preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.

THIRTEENTH.- Limited Recourse.

The obligations of JDER Limited to pay any amounts due and payable hereunder and
the other Transaction Documents shall be limited to the proceeds available at
such time to make such payments in accordance with of this Spanish Sale
Agreement. Notwithstanding anything to the contrary herein or any other
Transaction Document, no sum will be due and payable by JDER Limited except in
accordance with Section 1.4 of the Receivables Purchase Agreement and any
payment obligations of JDER Limited hereunder or under this Spanish Sale
Agreement may only be satisfied from the amounts received by it under or
pursuant to the Transaction Documents. If the security constituted by this
Spanish Sale Agreement are enforced, and after payment of all other claims (if
any) ranking in priority to or pari passu with each of the claims of the Secured
Parties under this Spanish Sale Agreement and the applicable Spanish Sale
Agreement, the remaining proceeds of such enforcement are insufficient to pay in
full all amounts whatsoever due to each of the Secured Parties and all other
claims ranking pari passu to the claims of each such party, then the claims of
each such party against JDER Limited will be limited to their respective shares
of such remaining proceeds (as determined in accordance with the provisions of
this Spanish Sale Agreement) and, after payment to each such party of its
respective share of such remaining proceeds, the obligations of JDER Limited to
each such party will be discharged in full.

FOURTEENTH.- Non-Petition.

None of the parties hereto, nor the other Secured Parties (nor any other person
acting on behalf of any of them) shall be entitled at any time to institute
against the Spanish Originator, or join in any institution against the Spanish
Originator of, any bankruptcy, examinership, reorganisation, arrangement,
insolvency, winding-up or liquidation proceedings (concurso) in connection with
any obligations of the Spanish Originator hereunder or otherwise owed to the
Secured Parties, save for lodging a claim in the liquidation of the Spanish
Originator which is initiated by another party or taking proceedings to obtain a
declaration or judgment as to the



--------------------------------------------------------------------------------

obligations of the Spanish Originator. In addition, none of the parties hereto
nor any Program Support Provider shall have any recourse against any director,
shareholder, or officer of the Seller in respect of any obligations, covenant or
agreement entered into or made by the Spanish Originator pursuant to the terms
hereof or any other document relating hereto to which it is a party or any
notice or documents which it is requested to deliver hereunder or thereunder.

FIFTEENTH.- MISCELLANEOUS

 

15.1. Waivers; amendments

No failure or delay on the part of any party hereto in exercising any power,
right or remedy under this Spanish Sale Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law.

Any provision of this Spanish Sale Agreement may be amended or waived if, but
only if such amendment or waiver is in writing and is signed by the Spanish
Originator, JDER Limited and the Agent.

 

15.2 Integration

This Spanish Sale Agreement and the other Transaction Documents as defined in
the Receivables Purchase Agreement contain the final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire Agreement among the parties hereto with
respect to the subject matter hereof, superseding all prior oral or written
understandings.

This Spanish Sale Agreement and the other Transaction Documents embody the
entire agreement and understanding between the Spanish Originator, JDER Limited,
the Purchaser and the Agent, and supersedes all prior or contemporaneous
agreements and understandings of such Persons, verbal or written, relating to
the subject matter hereof and thereof.



--------------------------------------------------------------------------------

15.3 Severability and partial invalidity

 

- Any term or provision of this Spanish Sale Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

- If a court of competent jurisdiction determines that any term or provision of
this Spanish Sale Agreement as written is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability
shall reduce the scope, duration, or area of the term or provision, delete
specific words or phrases, or replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Spanish Sale Agreement shall be enforceable as so modified
after the expiration of the time within which the court’s judgment may be
appealed.

 

15.4 Confidentiality

The Spanish Originator hereby agrees that it will not disclose the contents of
this Spanish Sale Agreement or any other Transaction Document or any other
confidential information disclosed to it by the Agent or any other Party,
respectively, to any other Person except (i) its auditors and attorneys,
employees or financial advisors (other than any commercial bank) and any
nationally recognised statistical rating organisation, provided such auditors,
attorneys, employees, financial advisors or rating agencies are informed of the
highly confidential nature of such information, (ii) an alternative commercial
source of financing in connection with a potential refinancing, or (iii) as
otherwise required by applicable Law or order of a court of competent
jurisdiction or by any governmental, taxation or regulatory authority.

 

15.5 Acknowledgment and Agreement

By execution below the Spanish Originator expressly acknowledges and agrees that
all of JDER Limited’s rights, title, and rights in, to, and under this Spanish
Sale Agreement (but not its obligations), shall be pledged and assigned by JDER
Limited pursuant to the Receivables Purchase Agreement, and the Spanish
Originator consents to such pledge and assignment. Each of the parties hereto
acknowledges and agrees that the Purchaser and the Agent are third party
beneficiaries of the rights of JDER Limited arising hereunder and under the
other Transaction Documents to which the Spanish Originator is a party.



--------------------------------------------------------------------------------

15.6 Characterisation

For the avoidance of doubt, and since any transfer/sale carried out hereto
complies with all requisites set forth under the Spanish Civil Code (specially
article 1,261 and ss) the parties confirm their intention that any purchase and
transfer under or pursuant to this Spanish Sale Agreement shall constitute a
true sale of the Purchased Receivables.

Following transfer of the Purchased Receivables, JDER Limited shall have full
and unencumbered right, title and ownership in the Purchased Receivables, and
shall be free to dispose of the Credit Rights deriving from such Purchased
Receivables and shall be fully entitled to receive and retain for its own
account any collections in respect of the Purchased Receivables. The Spanish
Originator shall not be liable for the credit risk relating to any Purchased
Receivable and the parties agree that the credit risk relating to all Purchased
Receivables shall pass from the Spanish Originator to JDER Limited upon
purchase. Except as specifically provided in this Spanish Sale Agreement, and
without limiting the generality of the foregoing sentence, each sale of a
Purchased Receivable hereunder is made without recourse to the Spanish
Originator and the Spanish Originator shall not be liable for the collectibility
of such Purchased Receivable; provided that:

 

  - The Spanish Originator shall be liable to JDER Limited for all
representations, warranties and covenants made by it pursuant to the terms of
this Spanish Sale Agreement (including but not limited to the existence of a
Purchased Receivable) but not for the Obligor’s solvency in accordance with
article 348 of the Spanish Commercial Code; and

 

  - such sale does not constitute and is not intended to result in an assumption
by JDER Limited of any obligation of the Spanish Originator or any other Person
arising in connection with the Purchased Receivables, the Related Assets, or the
related Contracts, or any other obligations of the Spanish Originator.

 

15.7 Headings do not affect interpretation

In this Spanish Sale Agreement headings are for convenience only and shall not
affect the interpretation of this Spanish Sale Agreement.



--------------------------------------------------------------------------------

15.8.- Remedies Survival Provision

Upon termination of this Spanish Sale Agreement, the rights and obligations of
the parties hereunder shall terminate and be of no further effect, except that:

 

  - the provisions, if any, specified as being survival provisions in this
Spanish Sale Agreement shall remain in full force and effect;

 

  - any rights or obligations to which any of the parties to this Spanish Sale
Agreement may be entitled or be subject which accrued before such termination
shall remain in full force and effect;

 

  - such termination shall not affect or prejudice any right to damages or other
remedy which the terminating party may have in respect of the event which gave
rise to the termination or any other right to damages or other remedy which any
party may have in respect of any breach of this Spanish Sale Agreement which
existed at or before the date of termination.

IN WITNESS WHEREOF, the Parties have caused this Spanish Sale Agreement to be
executed and delivered by their duly authorised officers on the date hereof.

 

SIGNED by Mr. Barrera attorney,

duly authorised for and on behalf

of JohnsonDiversey España S.L.

 

/s/ Ignacio Barrera

  

SIGNED by Mr. Barrera, attorney,

duly authorised for and on behalf

of JDER Limited]

 

/s/ Ignacio Barrera

  

SIGNED by Mr. Francisco G. Prol,

duly authorised for and on behalf

of Norddeutsche Landesbank Girozentrale

(Nord/LB)

 

/s/ Francisco G. Prol

  



--------------------------------------------------------------------------------

ANNEX I TO THE SPANISH SALE AGREEMENT

FORM OF ASSIGNMENT DEED

(English Version)

Number [—]

NOTARIAL DEED OF FORMALISATION OF ASSIGNMENT OF RECEIVABLES

In [—], on [—].

Before me, Mr./Ms. [—], Public Notary of the Association of Notaries of [—],
resident in [—],

APPEARS:

MR./MS. […], of legal age, of [—] nationality, [marital status], with address at
[—], holder of National Identity Card/Passport number [—], in force; and

MR./MS. […], of legal age, of [—] nationality, [marital status], with address at
[—], holder of National Identity Card/Passport number [—], in force.

ACTING:

MR./MS. [—], for and on behalf of a company of Spanish nationality named
JohnsonDiversey España, S.L., with registered address at [—], incorporated for
an indefinite period in a public deed granted before the Notary of [—], Mr./Ms.
[—], on [date], under protocol number [—] (hereinafter, “the Spanish
Originator”).

Said company is registered in the Companies Registry of Madrid, in Volume 6658,
Sheet 90, Page number M-108378 entry.

This company’s Tax Identification Number is B28247849.

MR./MS. [—], for and on behalf of JDER Limited, a limited liability company
organized under the laws of Ireland, with its principal office at [—]
(hereinafter, the “Company”), pursuant to a power of attorney duly notarised and
apostilled, granted before the Notary Public of [—] Mr./Ms. [—], dated [—],
according to the authorised copy of said power of attorney which he/she shows to
me and of which I attach a copy to this document, considering its whole content
to be herein reproduced.



--------------------------------------------------------------------------------

The Spanish Originator, and JDER Limited shall hereinafter be referred to
jointly as the “Parties”.

These persons have, in my judgement, the necessary legal capacity for this act
and to this end,

THEY WITNESSETH

 

I.

That the Parties entered into a contract named the Spanish Sale Agreement dated
as of 8th September 2009 (hereinafter referred to as the “Spanish Sale
Agreement”), which was notarised in Spain by means of a public deed granted
before the Notary of [                            ],
Mr. [                            ], dated 8th September 2009, under protocol
number [                            ].

 

II. That pursuant to that Agreement on each Business Day, during the sale
period, set forth on Annex I attached (the “Payment Dates”) the Spanish
Originator has sold to JDER Limited (who has acquired them) the Purchased
Receivables (as defined in the Agreement) and the credit rights arising
therefrom (the “Purchased Receivables”), identified in several lists (the “Lists
of Purchased Receivables”) attached hereto on Annex I.

 

III. The Spanish Originator brings to the granting of this deed the Lists of
Purchased Receivables mentioned in Whereas II above, which are delivered to me,
the Notary, for them to be attached to the original document of this public
deed. The person appearing on behalf of the Spanish Originator represents that
the Purchase Price has been paid on the Payment Date to the Spanish Originator
pursuant to Spanish Sale Agreement for the Purchased Receivables.

 

IV Certain terms, not defined in this deed, that are capitalized and used
throughout this deed will have the meaning specified in the Agreement detailed
in Whereas I.

This being set forth, the Parties, in accordance with the provisions of the
Agreement, have agreed to execute this deed of FORMALISATION OF SALES/ASSIGNMENT
DEED (hereinafter the “Formalisation of Assignments Deed”) according to the
following,



--------------------------------------------------------------------------------

CLAUSES

ONE. PAYMENT OF PURCHASE PRICE.

The Spanish Originator represents it has received from JDER Limited the relevant
payment for the Purchased Receivables, as stated in Recital III above, and
hereby grants formal receipt of such amount to JDER Limited.

The Purchased Receivables which form the subject of the present formalisation of
Assignment Deed are taken up in the lists of Purchased Receivables set forth on
Annex I which includes the following points:

 

(i) Number of Purchased Receivables;

 

(ii) Amount of Purchased Receivables (including nominal value of the Purchased
Receivables, discount amount and net amount paid);

 

(iii) Payment Dates

TWO. FORMALISATION OF ASSIGNMENT OF RECEIVABLES

In accordance with the provisions of the Spanish Sale Agreement, the Spanish
Originator hereby declares that on the Payment Dates set forth in Annex I
attached, it has transferred right, title and ownership of the Purchased
Receivables to JDER Limited, who has acquired them, in accordance with the
provisions of Articles 347 and 348 of the Spanish Commercial Code and
corresponding under the Spanish Civil Code, being, therefore, the Spanish
Originator responsible for the existence and legitimacy of the credit, but not
for the Obligor’s solvency, under the terms and conditions of the Spanish Sale
Agreeement, and regarding the Purchased Receivables represented by draft
instruments (título-valor o documento cambiario) or in any document or
instrument that has the purpose of transferring funds (instrumentos con función
de giro), in accordance with the provisions of Article 24 of the Spanish Ley
Cambiaria y del Cheque.

the Spanish Originator is also responsible for all rights, actions and
privileges that the Spanish Originator held by virtue of the Purchased
Receivables included in each of the Lists of Purchased Receivables mentioned in
Whereas III above with respect to the debtors of such Purchased Receivables. For
the purposes of Article 1,526 of the Spanish Civil Code, the Parties hereby
execute this notarial deed through which the aforementioned transfer of
Purchased Receivables is notarised.



--------------------------------------------------------------------------------

The appearing persons deliver to me, the Notary, the abovementioned Lists of
Purchased Receivables, which I attach to the original document of this public
deed, considering its whole content to be herein reproduced, and which includes
the Purchased Receivables, which are outstanding receivables relating to
invoices (including any applicable value added tax) issued to customers by the
Spanish Originator with an invoice issue date falling in the period commencing
on (and including) [insert date of previous Assignment Deed] and ending on (but
excluding) [include date of the Assignment Deed].

In addition, certain Purchased Receivables are evidenced by draft instruments
(título-valor o documento cambiario) or in any document or instrument that has
the purpose of transferring funds (instrumentos con función de giro), which
credit rights arising therein have been transferred by means of an ordinary
assignment to JDER Limited, acquiring likewise JDER Limited, the right, title
and ownership of the physical document, draft instruments (título-valor o
documento cambiario) or any document or instrument that has the purpose of
transferring funds (instrumentos con función de giro) representing such credit
rights. Consequently, the Spanish Originator will deliver to the Company such
draft instruments, duly endorsed in its favour upon express instructions from
the Company and, if no instructions are received, to retain mere direct
possession (posesión inmediata) of such physical document itself, copies of
which are attached hereto, for the purposes of the Spanish Originator’s agency
collection obligations vis-à-vis the relevant debtors pursuant to the Servicing
Agreement, which in any case would be delivered immediately by the Spanish
Originator to JDER Limited at its simple request.

The Spanish Originator expressly acknowledges that all the rights, title,
ownership and other rights of the Spanish Originator relating to the Purchased
Receivables specified above, have been transferred to JDER Limited and acquired
by it on the Payment Dates set forth in Annex I and such transfer is formalised
as a notarial deed by means of this formalisation of Assignments Deed. JDER
Limited thus, since the transfer was originally made in each Payment Date under
the terms and conditions set forth in the Spanish Sale Agreement, has acquired
full legal, right, title and ownership in all rights, title, ownership
(“propiedad plena”) and other rights of the Spanish Originator relating to the
Purchased Receivables specified above. For the avoidance of doubt this
Formalisation of Assignments Deed only represents the formalisation of any
transfers made on any relevant Payment Date for the solely purposes of article
1,526 of the Spanish Civil Code.

This document will be part of the Spanish Sale Agreement which will, therefore,
be fully applicable to the assignment of Purchased Receivables to which it
refers. and its granting will be notified to Norddeutsche Landesbank
Girozentrale (Nord/LB), as Agent by JDER Limited in the way foreseen in the
Receivables Purchase Agreement.

[Notarial language for closing of the deed]



--------------------------------------------------------------------------------

ANNEX I TO THE DEED OF FORMALISATION OF ASSIGNMENT OF RECEIVABLES

1.- List identifying all Purchased Receivables, which includes:

i) Total Number of Receivables Purchased

ii) Amount of Purchased Receivables (including Nominal Value of the Purchased
Receivables, Discount Amount and the Net amount Paid)

iii) Payment Dates.

2.- With respect to those which are evidenced by draft instruments (título-valor
o documento cambiario) or in any document or instrument that has the purpose of
transferring funds (instrumento con función de giro), please note that it has to
be expressly declared:

 

(i) the type of draft document, i.e. promissory note (pagaré), bill of credit
(letra de cambio), etc. in which the relevant receivable is documented and

 

(ii) the concrete purchase price for the acquisition of each receivable



--------------------------------------------------------------------------------

ANNEX II TO THE SPANISH SALE AGREEMENT

“Eligible Receivables” means, at any time, Receivables:

 

(i) the Obligor of which (a) is a resident of, or organized under the laws of,
or with its chief executive office in Spain; (b) is not an Affiliate of any of
the parties to the Transaction Documents; (c) is not a Governmental Authority,
other than a legal entity that does not benefit from immunity from being sued
for non payment of debt or breach of contract; (d) has not suffered a Bankruptcy
Event which is continuing; and (d) is not a Defaulted Obligor;

 

(ii) which has been billed to the Obligor and according to the terms thereof and
any Contract related thereto is required to be paid in full (subject to any
contractual rebate or discount) no later than ninety (90) days after such time
and not within the first fifteen (15) days after the Closing Date;

 

(iii) which is not a Delinquent Receivable, Defaulted Receivable or a
Charge-Off;

 

(iv) which is denominated and payable only in Euro;

 

(v) which is not subject to offset by any payables owing to the Obligor by the
Spanish Originator, provided, however, that Receivables from such Obligor that
otherwise satisfy all other clauses of this definitions shall be considered
Eligible Receivables to the extent that their combined balances exceeds the sum
of all payables owing to such Obligor by the Spanish Originator;

 

(vi) which arises under a Contract that is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms except as such
enforceability may be limited by Spanish insolvency legislation, or by general
principles of law or equity (regardless of whether enforcement is sought in a
proceeding in equity or at law);

 

(vii) which arises under a Contract that (a) contains an obligation to pay a
specified sum of money and is subject to no contingencies, (b) does not contain
an enforceable requirement that the Obligor under such Contract consent to the
transfer, sale or assignment of the rights and duties of the Spanish Originator
under such Contract unless the related Obligor has consented to the assignment
of such Receivable, (c) does not contain a confidentiality provision, and is not
subject to applicable law, that purports to restrict JDER Limited’s exercise of
rights under this Spanish Sale Agreement, including, without limitation, the
right to review such Contract, unless the related obligor has waived such
restriction and (d) is governed by Spanish law;



--------------------------------------------------------------------------------

(viii) which does not, in whole or in part, contravene any Spanish law, rule or
regulation applicable thereto;

 

(ix) the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;

 

(x) which was generated in the ordinary course of the Spanish Originator’s
business from the sale of goods or provision of services to an Obligor by the
Spanish Originator; and

 

(xi) which was created in compliance with all laws, rulings and regulations
applicable to the transactions under which such Receivables were generated;

 

(xii) which is not the subject of any dispute, offset, hold back defense,
Adverse Claim (other than Permitted Adverse Claims), counterclaim, warranty
claim or other claim or defense (other than unexpired volume on pricing
discounts or rebates to which the Obligor may be entitled); and which does not
arise from the sale of inventory which is subject to any Adverse Claim covering
the proceeds of such inventory, if such Adverse Claim would extend to such
Receivable;

 

(xiii) which was created in accordance with, and which complies with, in each
case, the requirements of the relevant Credit and Collection Policy.

 

(xiv) as to which the Spanish Originator has satisfied and fully performed all
obligations on its part under the relevant Contract with respect to such
Receivable required to be fulfilled by it, and no further action is required to
be performed by the Spanish Originator under the relevant Contract with respect
thereto in order for such Receivables to become due and payable hereunder;

 

(xv) which has not been modified, extended, renegotiated or restructured since
their creation in any way;

 

(xvi) in which the Spanish Originator owns good and marketable tittle and which
is freely assignable by the Spanish Originator.



--------------------------------------------------------------------------------

(xvii) in respect of which the Spanish Originator is (A) not in default in any
material respect under the terms of the related Contract from which such
Receivable arose and (B) is directly or indirectly wholly-owned by JDI;

 

(xvii) for which the Obligor has been directed to make all payments to any
Collection Account which is submitted to a Collection Account Agreement;

 

(xviii) which is not payable in installments; and

 

(xix) any other Receivable approved in writing by the Agent.

“Sale Termination Event”: means the failure of the Spanish Originator to perform
any of its responsabilities described in 1.2, 1.3, 1.6 and 2.1



--------------------------------------------------------------------------------

ANNEX III TO THE SPANISH SALE AGREEMENT

REQUIREMENT OF THE LISTS OF RECEIVABLES TO BE ATTACHED TO

EACH GLOBAL LETTER OF OFFER

1.- List identifying all Purchased Receivables, which includes:

i) Total Number of Receivables Purchased

ii) Amount of Purchased Receivables (including Nominal Value of the Purchased
Receivables, Discount Amount and the Net amount Paid)

iii) Payment Dates.

2.- With respect to those which are evidenced by draft instruments (título-valor
o documento cambiario) or in any document or instrument that has the purpose of
transferring funds (instrumento con función de giro), please note that it has to
be expressly declared:

 

(i) the type of draft document, i.e. promissory note (pagaré), bill of credit
(letra de cambio), etc. in which the relevant receivable is documented and

 

(ii) the concrete purchase price for the acquisition of each receivable



--------------------------------------------------------------------------------

ANNEX IV TO THE SPANISH SALE AGREEMENT

ORIGINATOR ACCOUNT

 

COLLECTION ACCOUNT BANK

 

ORIGINATOR ACCOUNT

 

ADDRESS

BANCO BILBAO VIZCAYA ARGENTARIA SA   0010895752  

Plaza Cataluña, nº 5

 

08002 Barcelona

BANCO ESPAÑOL DE CREDITO SA   0000001271  

Avda. Diagonal, nº 433

 

08021 Barcelona

BANCO SANTANDER SA   710231999  

Carreterra de Esplugues, nº 70

 

08940 Cornellá del LLobregat

COLLECTION ACCOUNT

 

COLLECTION ACCOUNT BANK

 

COLLECTION ACCOUNT

 

ADDRESS

CITIBANK ESPAÑA SA   ES5914740000120012484003 ]  

Calle Jose Ortega y Gasset nº29, 4th Floor

 

Madrid- 28006



--------------------------------------------------------------------------------

ANNEX V TO THE SPANISH SALE AGREEMENT

FORM OF SPANISH COMPANY NOTE

SUBORDINATED NOTE

            , 200    

1. Note. FOR VALUE RECEIVED, the undersigned, JDER Limited, a private limited
liability company organised under the laws of Ireland (“Jder Limited”), hereby
unconditionally promises to pay to the order of JOHNSONDIVERSEY ESPAÑA SL, a
“sociedad limitada” organised under the laws of Spain (“Spanish Originator”), in
Eurog and in immediately available funds, on or before the date following the
Facility Termination Date which is two years and one day after the later to
occur of (i) the Outstanding Balance of all Receivables sold by the Spanish
Originator to the Jder Limited under the “Spanish Sale Agreement” referred to
below has been reduced to zero and (ii) the Spanish Originator has paid to Jder
Limited all indemnities, adjustments and other amounts which are owed thereunder
in connection with its purchase of Eligible Receivables thereunder (the
“Collection Date”), the aggregate unpaid principal sum listed on the Schedule
hereto, pursuant to and in accordance with the terms of that certain Spanish
Sale Agreement dated as of September 8, 2009 among Spanish Originator and Jder
Limited, as Purchaser (as amended, restated, supplemented or otherwise modified
from time to time, the “Spanish Sale Agreement”). Reference to Article II,
Clause 2.1 of the Spanish Sale Agreement is hereby made for a statement of the
terms and conditions under which credit extended hereby has been and will be
made. All terms which are capitalised and used herein and which are not
otherwise specifically defined herein shall have the meanings ascribed to such
terms in the Spanish Sale Agreement.

2. Interest. Jder Limited further promises to pay interest on the outstanding
unpaid principal amount hereof from the date hereof until payment in full hereof
at a rate equal to the Euribor Rate appearing on the Screen as the EURIBOR Rate
for deposits in Euro (€) as of 11:00 a.m. Brussels time on the first Spanish
Originator Business Day of each month (or portion thereof) during the term of
this Spanish Company Note (the “Subordinated Note”), computed for actual days
elapsed on the basis of a year consisting of 360 days and changing on the first
Spanish Originator Business Day of each month hereafter (“EURIBOR”); provided,
however, that if Jder Limited shall default in the payment of any principal
hereof, Jder Limited



--------------------------------------------------------------------------------

promises to pay, on demand, interest at the rate equal to EURIBOR plus 2.00% per
annum on any such unpaid amounts, from the date such payment is due to the date
of actual payment. Interest shall be payable on the first Spanish Originator
Business Day of each month in arrears; provided, however, in case that Jder
Limited does not honour any interes payment on the date it is due, the amount of
interest due but unpaid on such date shall constitute principal under this
Subordinated Note. The outstanding principal of any credit extended under this
Subordinated Note shall be due and payable on the Collection Date and may be
repaid or prepaid at any time without premium or penalty.]

3. Principal Payments. Spanish Originator or its duly authorised designee is
authorised and directed by Jder Limited to enter on the grid attached hereto,
or, at its option, in its books and records, the date and amount of each credit
extended to it which is evidenced by this Subordinated Note and the amount of
each payment of principal made by Jder Limited, and absent manifest error, such
entries shall constitute prima facie evidence of the accuracy of the information
so entered; provided that neither the failure of Spanish Originator to make any
such entry or any error therein shall expand, limit or affect the obligations of
Jder Limited hereunder.

4. No Deductions. No Withholding. All amounts payable pursuant to this
Subordinated Note shall be paid in full without any set-off or counterclaim
whatsoever and free and clear of all deductions or withholdings whatsoever save
only as may be required by law. If any deduction or withholding is required by
law in respect of any payment due to the Spanish Originator pursuant to this
Subordinated Note, Jder Limited shall:

 

  (i) ensure that the deduction or withholding is made and does not exceed the
minimum legal requirement therefor;

 

  (ii) pay the full amount deducted or withheld to the relevant taxation or
other authority in accordance with the applicable law;

 

  (iii) increase the payment in respect of which the deduction or withholding is
required so that the net amount received by the Spanish Originator after the
deduction or withholding (and after taking into account any further deduction or
withholding which is required to be made which arises as a consequence of the
increase) shall be equal to the amount which the Spanish Originator would have
been entitled to receive in the absence of any requirement to make a deduction
or withholding; and

 

  (iv) promptly deliver to the Spanish Originator appropriate receipts
evidencing the deduction or withholding which has been made.



--------------------------------------------------------------------------------

The obligation to pay an increased amount under subclause (iii) above shall not
apply if the reason for the requirement to withhold is as a consequence of the
Spanish Originator not being resident for tax purposes in an EU Member State
of the European Communities and/or as a consequence of receiving payments
hereunder in connection with that part of its trade or business which is carried
on in Ireland by the Spanish Originator through a branch or agency.

If the Spanish Originator determines in its absolute discretion that it has
received, realised, utilised and retained a tax benefit by reason of any
deduction or withholding in respect of which Jder Limited has made an increased
payment under this clause 4 the Spanish Originator shall, provided it has
received all the amounts which are then due and payable by Jder Limited under
this Subordinated Note pay to Jder Limited (to the extent that the Spanish
Originator can do so without prejudicing the amount of that benefit or the right
of the Spanish Originator to obtain any other benefit relief or amounts which
may be available to it) such amount, if any, as the Spanish Originator shall
determine will leave the Spanish Originator in no better and no worse position
than the Spanish Originator would have been if the deduction or withholding had
not been required provided that the Spanish Originator shall have an absolute
discretion as to the time at which and the order and manner in which he realises
or utilises any tax benefit, and if under the provisions of the Spain Irish
double tax treaty the requirement to make such deduction or withholding may be
avoided, each of the Spanish Originator and Jder Limited shall make all
necessary claims and prepare all necessary documents which may be required in
order for the Spanish Originator to claim the benefit of the treaty and Jder
Limited and the Spanish Originator shall use all reasonable endeavours to ensure
that such claim is processed expeditiously.

5. Subordination. Spanish Originator shall have the right to receive, and Jder
Limited shall make, any and all payments and prepayments relating to the credit
extended under this Subordinated Note provided that, after giving effect to any
such payment or prepayment, the aggregate Outstanding Balance of Receivables (as
each such term is defined in the Receivables Purchase Agreement hereinafter
referred to) owned by Jder Limited at such time exceeds the sum of (a) all
unpaid amounts outstanding at such time under the Receivables Purchase
Agreement, plus (b) the aggregate outstanding principal balance of all credit
extended under this Subordinated Note. Spanish Originator hereby agrees that at
any time during which the conditions set forth in the proviso of the immediately
preceding sentence shall not be satisfied, or at any time after the occurrence
of a Termination Event that is continuing, Spanish Originator shall be
subordinated in its right of payment to the prior payment of any indebtedness or
obligation of Jder Limited owing to the Agent (as defined below) and the
Purchaser (as defined below) under that certain Receivables Purchase Agreement
dated as of September 8, 2009 by and among Jder Limited, Hannover Funding
Company LLC (the “Purchaser”), the Spanish Originator, NordDeutsche Landesbank
Girozentrale, as agent for the Purchaser (in such capacity, together with its
successors and assigns in such capacity, the “Agent”) and the various other
parties thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”). The subordination
provisions contained herein are for the direct benefit of, and may be enforced
by, the Agent and the Purchaser and/or any of their respective assignees
(collectively, the “Senior Claimants”). Until the date on which the “Investment”
outstanding under the Receivables Purchase Agreement has been repaid in full and
all other obligations of Jder Limited



--------------------------------------------------------------------------------

thereunder and under the “Fee Letter” referenced therein (all such obligations,
collectively, the “Senior Claim”) have been indefeasibly paid and satisfied in
full, Spanish Originator shall not institute against Jder Limited any proceeding
of the type described in paragraph (r) of Exhibit V to the Receivables Purchase
Agreement unless and until the Collection Date has occurred. Should any payment,
distribution or security or proceeds thereof be received by Spanish Originator
in violation of this Section 4, Spanish Originator agrees that such payment
shall be segregated, received and held in trust for the benefit of, and deemed
to be the property of, and shall be immediately paid over and delivered to the
Agent for the benefit of the Senior Claimants.

6. Bankruptcy; Insolvency. Upon the occurrence of any proceeding of the type
described in paragraph (g) of Exhibit V to the Receivables Purchase Agreement
involving Jder Limited as debtor, then and in any such event the Senior
Claimants shall receive payment in full of all amounts due or to become due on
or in respect of the “Investment” and the Senior Claim (including “Discount” as
defined and as accruing under the Receivables Purchase Agreement after the
commencement of any such proceeding, whether or not any or all of such Discount
is an allowable claim in any such proceeding) before Spanish Originator is
entitled to receive payment on account of this Subordinated Note, and to that
end, any payment or distribution of assets of Jder Limited of any kind or
character, whether in cash, securities or other property, in any applicable
insolvency proceeding, which would otherwise be payable to or deliverable upon
or with respect to any or all indebtedness under this Subordinated Note, is
hereby assigned to and shall be paid or delivered by the Person making such
payment or delivery (whether a trustee in bankruptcy, a receiver, custodian or
liquidating trustee or otherwise) directly to the Agent for application to, or
as collateral for the payment of, the Senior Claim until such Senior Claim shall
have been paid in full and satisfied.

7. Amendments. This Subordinated Note shall not be amended or modified except in
accordance with the terms of the Spanish Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Agent for the benefit of the Purchaser.

8. GOVERNING LAW. THIS SUBORDINATED NOTE SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND
DECISIONS OF IRELAND. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
SUBORDINATED NOTE.



--------------------------------------------------------------------------------

9. Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Spanish Originator additionally expressly waives all notice of the acceptance by
any Senior Claimant of the subordination and other provisions of this
Subordinated Note and expressly waives reliance by any Senior Claimant upon the
subordination and other provisions herein provided.

10. Incorporation by Reference. The provisions of Article XIII (Limited
Recourse), Article XIV (Non-Petition) and Clause 15.7 of Article XV of the
Spanish Sale Agreement shall apply, mutatis mutandis, to this Subordinated Note.

11. Taxes.

 

  11.1. (i) By holding this Subordinated Note, the Spanish Originator, on the
date the Subordinated Note is issued and on each date a payment is made to the
Spanish Originator, shall be deemed to represent to Jder Limited that it is a
company which is resident for the purposes of tax in an EU Member State (by
virtue of such laws of the EU Member State) and does not receive payments
hereunder in connection with that part of its trade or business which is carried
on in Ireland by it through a branch or agency; and, in this context, “EU Member
State” means a Member State of the European Communities (other than Ireland).

 

  11.2. (ii) The Spanish Originator shall promptly notify Jder Limited if it has
ceased to be resident in an EU Member State or if it commences to receive
payments hereunder in connection with a trade or business which is carried on by
it in Ireland by it through a branch or agency.

12. Assignment. This Subordinated Note may not be transferred or or assigned by
endorsement or otherwise.

 

JDER LIMITED By:  

 

Title  



--------------------------------------------------------------------------------

Schedule

To

SUBORDINATED NOTE

CREDIT EXTENDED AND PAYMENTS OF PRINCIPAL

 

DATE

 

AMOUNT OF

CREDIT

EXTENDED

 

AMOUNT OF

PRINCIPAL PAID

 

UNPAID

PRINCIPAL

BALANCE

 

NOTATION

MADE BY

(INITIALS OF

RESPONSIBLE

OFFICER)

                       



--------------------------------------------------------------------------------

ANNEX VI TO SPANISH SALE AGREEMENT

GLOBAL LETTER OF OFFER

[Date]

To:

  

JDER Limited

Attention:

   [—]

[cc:

   [—]

Attention:

   [—]]

Dear Sirs,

 

1. Pursuant to the sale agreement (the “UK Sale Agreement”) dated [—] 2009
between you, JDER Limited (the “Assignee”) and JohnsonDiversey UK Limited (“JDI
UK”), the sale agreement (the “Spanish Sale Agreement”) dated [—] 2009 between
you, the Assignee, and JohnsonDiversey España S.L (“JDI Spain”) and the sale
agreement (the “French Sale Agreement”) dated [—] 2009 between, amongst others,
you, the Assignee, and JohnsonDiversey France S.A.S. (“JDI France”), concerning
the purchase of Eligible Receivables from JDI UK, JDI Spain and JDI France
respectively, to the extent that JDI UK, JDI Spain or JDI France is the
beneficial owner, we offer to you, the Purchaser, pursuant to this Letter of
Offer (a “Letter of Offer”), an assignment of:

 

  (i) each and every Offered Receivable (such term as defined in the UK Sale
Agreement and henceforth defined as the “UK Receivables”) specified by the
[document number(s) for the Sales Range] listed on the attached Exhibit in
relation to JDI UK, together with the Receivables Property (such term as defined
in the UK Sale Agreement and henceforth defined as the “UK Receivables
Property”) related to such UK Receivable;

 

  (ii) each and every Offered Receivable (such term as defined in the Spanish
Sale Agreement and henceforth defined as the “Spanish Receivables”) specified by
the [document number(s) for the Sales Range] listed on the attached Exhibit in
relation to JDI Spain, together with [the Receivables Property] (such term as
defined in the Spanish Sale Agreement and henceforth defined as the “Spanish
Receivables Property”) related to such Spanish Receivable; and

 

  (iii) each and every Offered Receivable (such term as defined in the French
Sale Agreement and henceforth defined as the “French Receivables”) specified by
the [document number(s) for the Sales Range] listed on the attached Exhibit in
relation to JDI France, together with [the Receivables Property] (such term as
defined in the French Sale Agreement and henceforth defined as the “French
Receivables Property”) related to such French Receivable,

representing, in the aggregate, the Eligible Receivables (and related UK
Receivables Property, Spanish Receivables Property and French Receivables
Property) [in relation to JDI UK, JDI Spain and JDI France] transferred to you
on the date of this Letter of Offer.



--------------------------------------------------------------------------------

2. The Purchase Price for the:

 

  (i) UK Receivables covered in this Letter of Offer is [the Total Purchase
Price listed on the attached Exhibit in relation to JDI UK];

 

  (ii) Spanish Receivables covered in this Letter of Offer is [the Total
Purchase Price listed on the attached Exhibit in relation to JDI Spain]; and

 

  (iii) French Receivables covered in this Letter of Offer is [the Total
Purchase Price listed on the attached Exhibit in relation to JDI France].

 

3. The provisions of:

 

  (i) the UK Sale Agreement apply to this offer in relation to the UK
Receivables and the UK Receivables Property and any purchase by the Assignee
pursuant hereto in relation to such UK Receivables and UK Receivables Property;

 

  (ii) the Spanish Sale Agreement apply to this offer in relation to the Spanish
Receivables and the Spanish Receivables Property and any purchase by the
Assignee pursuant hereto in relation to such Spanish Receivables and Spanish
Receivables Property; and

 

  (iii) the French Sale Agreement apply to this offer in relation to the French
Receivables and the French Receivables Property and any purchase by the Assignee
pursuant hereto in relation to such French Receivables and French Receivables
Property,

and except as otherwise provided herein, capitalised terms in this letter have
the meaning ascribed to them in the receivables purchase agreement dated [—]
2009 between (1) the Assignee, (2) Hannover Funding Company LLC,
(3) Norddeutsche Landesbank Girozentrale, (4) JDI UK, (5) JDI France and (6) JDI
Spain.

 

Yours faithfully,

Authorised Signatory

For and on behalf of

JohnsonDiversey UK Limited



--------------------------------------------------------------------------------

 

Authorised Signatory

For and on behalf of

JohnsonDiversey España S.L

 

Authorised Signatory

For and on behalf of

JohnsonDiversey France S.A.S.

Exhibit



--------------------------------------------------------------------------------

ANNEX VII TO SPANISH SALE AGREMENT

First List of Purchased Receivables

1.- List identifying all Purchased Receivables, which includes:

i) Total Number of Receivables Purchased

ii) Amount of Purchased Receivables (including Nominal Value of the Purchased
Receivables, Discount Amount and the Net amount Paid)

iii) Payment Dates.

2.- With respect to those which are evidenced by draft instruments (título-valor
o documento cambiario) or in any document or instrument that has the purpose of
transferring funds (instrumento con función de giro), please note that it has to
be expressly declared:

 

(i) the type of draft document, i.e. promissory note (pagaré), bill of credit
(letra de cambio), etc. in which the relevant receivable is documented and

 

(ii) the concrete purchase price for the acquisition of each receivable

The Spanish Originator represents it has received from JDER Limited the relevant
payment for the Purchased Receivables, as stated in Recital III above, and
hereby grants formal receipt of such amount to JDER Limited.